a ‘ 51 U.'s
UN!TEI) STATES msTmCT CQURT bows mt me oi;'iri@i §F"'"“"’°Y
F0R THE DISTR!CT oF CoLUMBiA

MOHAMMAD JAVAD HAJJAR-NEJAD,
Plaintiff,

Civil Acti0n N0. 10-cv-626
(CKK)

V.

GEORGE WASHINGTON UNIVERSITY,

Defendant.

é\/\i\»/§&\é&&\q/\¢/\q/

TH!RD AMENDED COMPLAINT
(UNLAWFUL DISCRIMINATION BASED UPON RACE, RELIGION AND
NATIONAL ORIGIN; UNLAWFUL RISTALIAT!ON FOR PRIOR PROTECTED
ACTlVl'l`lES; RETALIATION BASED ON § 1981; BREACH OF CONTRACT)
COMES NOW the Plaintii`f in this proceeding, Mr. Mohammad Javad Hajjar-
Nejad, appearing Pro Se, to respectfully present an Amendcd Complaint regarding his
facts and claims to this Honorable Court_ ln furtherance thereot`, thc following
information and claims arc submitted;
JURISDICTION
l. Jurisdiction in this matter is based upon
Title VI ofthc C`ivil

Rights Act of 1964, 42 U.S.C. § 2000d et se'q. ("Title Vl"); Scction l of the Civil Rights
Act ofl866, 42 U.S.C. §1981 ("Scction l98l"); and the Civil Rights

Attomey's Award Act, as amended, codified at 42 U.S.C.A. Section 1988, etseq.; in that

Plaintiff Hajjar-Nejad was unlawfully discriminated against by an educational institution

on the bases of race (Arabic or Middle Eastern), Religion (Muslim) and National Origin
(lranian), and subsequently was subject to unlawful retaliation for prior protected EEO
activities, when he was wrongfully refused certain educational entitlements and
privileges which he had properly and rightfully earned, as further set forth and described

herein.

3. Furthermore, the Plaintiff in this Amended Complaint respectfully asserts
relation back of amendments for his civil rights claims outlined above based on FED. R.
ClV. P. l5(c).

4.

5. Further jurisdiction in this matter for the contract claims cited herein is based
upon the United States Constitution, Article lll, Section 2, Diversity Jurisdiction, also
codified in the judiciary Aet of 1978 and currently cited at 28 U.S.C.A. Section 1332.
Such diversityjurisdietion is based upon Plaintiff Hajjar-Nejad being a resident ofthe
State of l\/Iaryland; Defendant George Washington University being an educational
institution located in Washington, D. C., and the amount in dispute and resulting claim
for relief by Plaintiff being in excess of $75,000.00, as required by 28 U.S.C.A. Section
l332(a).

VENUE

6. Venue in this matter properly lies with the United States District Court for the
District of Columbia insofar as the Defendant George Washington University and its
School of Medicine are located at 2300 Eye Street, N. W., Washington, D. C. 20037; the
acts complained of herein occurred or were directed primarily within the geographical
boundaries ofthe District of Columbia; and pursuant to 28 U.S.C. Section 1391 and 42
U.S.C. Section 2000e5(f). l\/lorcover, the contract described below was executed by the
parties and concluded in the District of Columbia.

PARTIES

7. Plaintiff Mohammad Javad Hajjar-Nejad is a resident of Gaithersburg,
Maryland, and is an adult male who in the relevant time periods hereof was an enrolled
student at the George Washington University Medical School. Plaintiff Hajjar-Nejad is
Arabic or Middle Eastcm by race, is Muslim by rcligion, and is identified as iranian by
National Origin because that is the nationality of his parents -- in faet, Plaintiff Hajjar-

Nejad was bom in Gaithersburg, Maryland.

8. Defendant George Washington University is a non-profit entity and a
recognized educational institution located at 2300 Eye Street, N.W., Washington, D. C.
20037. The George Washington University l\/Iedieal School and Center, also known as
the George Washington University School of Medicine and Health Sciences, is a
subordinate entity of George Washington University and is largely integrated onto the
campus of George Washington University. The below-named officials, supervisors and
employees of Defendant George Washington University committed the acts described
herein as employees and agents of the Defendant while acting in furtherance of the
business and non»profit goals and objectives of the Defendant, and those acts are ascribed
to Defendant George Washington University under the theories of agency and respondeat
superir)r.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

9. To the extent that it is determined that the unlawful discrimination and
retaliation claims made herein are subject to a requirement for exhaustion of
administrative remedies, the matters addressed herein involving allegations of unlawful
discrimination and retaliation were presented to and heard by the District of Columbia
Office of Human Rights (OHR) pursuant to provisions of the District of Columbia
Human Rights Aet (HRA). Such matter was initiated by PlaintiffHajjar~Nejad on
August 24, 2007.

10. On or about September 4, 2007, Plaintiff Hajjar-Ncjad also filed a complaint
of unlawful discrimination with the U. S. Depaitment of Education (DOE), which was
docketed as EEO Complaint No. l l~07-2098. The Department of Education refused to

follow up or investigate the complaint, however, citing an alleged requirement that

Plaintiff` deal exclusively with the District of Columbia Office of Human Rights in
pursuing a remedy.

l l. Following an extensive period of investigation by the DC OHR, including the
conduct of hearings, on june 22, 2009, a Letter of Deterrnination (LOD) was issued by
DC OHR which found that George Washington University Medical School had
unlawfully retaliated against Plaintiff Hajjar~l\lejad in the following manner: (l) by
improperly performing adverse evaluations of Plaintift` based upon Plaintiff‘s assertions
of civil rights; (2) by the Dean of the Medical School improperly directing the Direetor of
Surgery to not give Plaintiff a passing grade in a critical course required for graduation;
(3) by improperly removing Plaintiff from the Medical School Honors Program; (4) by
the dean of the Medical School improperly directing Plaintiff to take an academic leave
of absence, and if such leave would not be taken, refusing to permit Plaintiff to transfer to
another medical school; (5) by dismissing Plaintiff from the Medical School; and, (6) by
improperly refusing to issue transcripts to Plaintiff for use in continuing his medical
education.

12. Following an application for reconsideration regarding the initial DC OHR
findings filed by both Plaintiff (on July 20, 2009) and Defendant George Washington
University (on July 22, 2009), OHR subsequently issued on january l2, 20 l0, a Final
Decision affirming its prior "Probable Cause" determination regarding Plaintiff‘s claims
of unlawful retaliation. This Final Decision also affirmed findings of"'No Probable
Cause" regarding Plaintiffs claims against Defendant of disparate treatment and a hostile

educational environment.

13. Following receipt ofthe DC OHR Final Decision, Plaintiff Hajjar-Nejad re-
approached the U. S. Department of Education regarding his earlier complaint, and
seeking enforcement assistance against Defendant George Washington University. He
was initially informed that DOE had no record of his initial complaint, and following a
later reversal of that position, stated that DGE had closed the record of the complaint with
no action taken.

14. Subsequently, on April 9, 2010, Plaintiff Hajjar-Nejad timely filed on his
own behalf a United States District Court Complaint with the District Court of Maryland
in Baltimore (the Northem Division of Maryland), which was subsequently and properly
transferred to this Court pursuant to 28 U.S.C. Section l406(a) by Order of United States
District Judgc Catherine C. Blake dated April 19, 20l0.

l5. On September 29, 2010 the Plaintiff, received a Notice of Right to Sue from
the U.S. Equal Employment Opportunity Commission (EE()C) based on Title VIl of the
Civil Rights Aet of l964 (Exhibit l). The EEOC, because the matter was already before
the Honorable Court and had been filed on April 9, 20l0, readily provided a Notice of
Right to Sue upon request. The Honorable Court expressed in its August l5, 201 l
Memorandum:

"Hajjar-Nejad acknowledges that he voluntarily withdrew his claims based
on similar legal theories without prejudice on August 20, 20l0, on the
ostensible basis that some or all of his claims were still pending before the
District of Columbia Commission on Human Rights and yet to be fully
exhausted, but he now contends that he received a "right to suc" letter
from the U.S. Equal Employment Opportunity Commission on September
29, 2010 and appears to suggest that this is sufficient to satisfy the

exhaustion doctrine. See Pl.’s MTA Mem. at 2 & Ex. l (Notice of Right to
Sue)."

While Plaintiff had notified the DC OHR on April 9, 2010 that he had filed his
case with the United States District Court, on June 9, 201 1, Plaintiff’s fenner counsel
emailed him regarding a June 8, 2011 "Order Scheduling a Status Conference" from the
Chief Judgc ofthe DC Commission on Human Rights (CHR) David Simmons to resume
the procedural schedule based on the request of Plaintiff’ s counsel (Exhibit 2). This was
approximately two (2) years after the June 22, 2009 Letter of Deterrnination and after the
matter had been c1osed.

l6. On June 15, 2011, Plaintiff filed an -8- page Reply Memorandum with the
Chief Administrative Law judge informing him that he had a Right to Sue Notice and his
case was pending in federal court before a federal judge with Civil Case No. 10-CV-626
(Exhibit 3).

l7. The ChiefLaw Judgc David Simmons ordered and explained on June 16,

201 l, in contradiction to all of GW`s wrongful assertions in its first Motion to Dismiss
regarding filing of`civil rights claims in federal court and the DC HRA (See Def.’s Mot.
to Dismiss First Am. Compl., ECF No. [14]), that per the DC Municipal Regulations
(DCMR § 416.1, DCMR § 416.3, DCMR § 416.4, DCMR § 426.1) and DC OHR
guidelines and the DCHRA, that Plaintiff had the right to go to federal court because he
had a Right to Sue Notice in hand (See Exhibit 4, Pr0p0sed Decision and Final Order
and Exhibit 5, Notice of Final Decision and Order).

18. The DC Commission on Human Rights formally closed this matter on June
24, 201 1. The Plaintiff had requested by electronic mail that they close this matter on

April 9, 2010.

LEGAL THEORIES

19.

The Plaintiff was in his fourth and final year of medical school when he was
wrongfully terminated based on retaliatory and discriminatory practices. lie was
preparing for the start of his residency in July of 2008 which was a discrete employment
opportunity In preparation for entering a US residency, Plaintiff had to register with the
Electronic Residency Application Service (ERAS), take the Step 2 National Board
Exams, and complete acting intemships (AIs) in his field of choice, amongst other tasks.

Fourth year medical students are termed Acting lnterns, akin to actual first year
residency interns because in preparation for the internship they perform those similar jobs
and functions as an intem. lmportantly, the Defendant wrongfully Lck_ec_l_ Plaintiff from
starting his acting intemship in medicine after he had received a schedule from the

Defendant and was planned to start the AI (see Exhibit 1, pages 5 7-64, pg. 146, and pgs.

55-56). What’s more, after Def`endant dismissed Plaintiff, it went out ofits way to place
a hold on his academic transcripts for approximately 8 months denying him the ability to
transfer clsewhere, complete his degree and start his residency.

Plaintiffwas discriminated against with respect to the residency process and did
not start his residency as planned in July of 2008 because of the Defendant’s
"discn`minatory animus" and "discriminatory behavior". Plaintiff was deprived of
employment opportunities and the
Defcndant’s retaliatory and discriminatory actions adversely affected Plaintiffs’ status to
become an employee, or surgical resident. Therefore, Plaintiffs’ status as a student was
intertwined and inseparable from his employment status as a resident, literally, months
away.

ln addition, the discriminatory and retaliatory acts of the Defendant prevented and
prohibited the Plaintiff from taking part in the 2008 National Residency Matching
Program (NRMP) and the Electronic Residency Application Service (ERAS) to file
applications for residency programs. lndeed, the Defendant prohibited Plaintiff from
receiving a "tokcn" to start the application process, which it had provided to all other
students.

On November 20, 2007, the Defendant in retaliation for Plaintiff s filing of the
Charge of Discrimination on November l, 2007, contacted thc National Board of Medical
Examincrs (NBME) and blocked him from taking the test_or Step 2 National Board
cxam. Again, this was done in order to stop Plaintiff from entering a residency position.
This was truly an action to deny access to Plaintiff to enter a position based on merits and

academic consideration and is a simple and plain form of discrimination.

Essentially, all ofthe wrongful actions taken by Defendant, including the hold placed
on September 26, 2007 denying access to academic transcripts from seven years of study,
show that the Defendant did not and does not wish to allow Plaintiff to become a resident
physician by committing such actions and "[deprived him of employment
opportunities and adversely affected his status as a physician]" . This includes taking
the necessary exams, attaining the necessary licensure requirements and starting a
residency position. The Plaintiff acted wrongfully and illegally by blocking the Plaintiff
from acquiring his academic transcripts in order to seek to further his education in any
regard and attain employment.

Also, Defendant has not provided Plaintiff all of his grades and credits for research on

academic projects as were spelled out in thc detailed Original Complaint. '

"Title Vl"
20. 'l`itle VI prohibits discrimination on the basis of raee, color, or national origin
in programs and activities receiving federal financial assistance. Specifically, Titlc Vl
provides that
[n]o person in the United States shall, on the ground of race, color, or
national origin, be excluded from participation in, be denied the benefits
of, or be subjected to discrimination under any program or activity
receiving Fcderal financial assistance.
Apart from the provisions common to Title Vl, Titlc IX, and Section 504, courts
also have held that Titlc Vl adopts or follows the fourteenth Amendment's standard of

proof for intentional discrimination, and Titlc Vll's standard of proof f`or disparate

impact. See Elston v. Talladega County Bd. of Educ., 997 F.2d 1394, 1405 n.l l, 1407

_1()-

n. 14 (l lth Cir.), reh’g denied, 7 F.3d 242 (1 lth Cir. 1993); (see Chapter VIll).
Accordingly, cases under these constitutional and statutory provisions may shed light on
an analysis concerning the applicability of Title Vl to a given situation.

§ 1981

21. Plaintiff had already included in his first Amended Complaint 42 USC §1981
(See Am Comp, par. l), a post~Civil War statute prohibiting race discrimination and
authorizing retaliation claims.

§1981 provides equal protection to "[a]ll persons within the jurisdiction of the
United States. . .to make and enforce contracts, to sue, be parties, give evidence, and to
the full and equal benefit of all laws and proceedings for the security of persons and
property." 42 U.S.C. §1981.

To state a claim for racial discrimination under Section 1981, a plaintiff must
allege that ( l) the plaintiff is a member of a racial minority; (2) the defendant intended to
discriminate against the plaintiff on the basis of race; and (3) the discrimination
concerned an activity enumerated in §1981." l\/lazloum v. Dist. Of Columbia Metro.
Policc Dep`t, 522, F. Supp. 2d 24, 37 (D.D.C. 2007) (quotations omitted). Section 1981
"can be violated only by purposeful discrimination." (Gen. Bldg. Contractors Ass’n v.
Pcnnsylvania, 458 U.S. 375, 391 (1982). To plead intentional diserimination, "plaintiff,..
must allege some facts that demonstrate that race was the reason for the defendant’s
actions.” Bray v. RHT, Inc., 748 F. Supp. 3, 5 (D.D.C. l990); see also Alexandcr v.

Wash. Gas Light Co., 481 F. Supp. 2d 16, 31 (D.D.C. 2006) (quoting Bray).

_jj_

22, "

Retaliation

-12_

_13_

-14_

Complainant establishes a prima facie ease for retaliation. He claims to have
engaged in protected activity when he submitted the "good faith reports" in July 26, 2007,
September 2006 and the Brief of Case F indings in April of 2007.

Protected Activity

As noted .s'upra, protected activity includes opposition and participation in a
discrimination proceeding. Opposition to a practice believed to be unlawful
discrimination ineludes, but is not limited to, informing an entity that you believe that
he/she is engaging in prohibited discrimination. Opposition is protected from retaliation
as long as it is based on a reasonable, good-faith belief that the complained of practice
violates anti-discrimination law; and the manner of the opposition is reasonable.
Examples of protected opposition include: l) Complaining to anyone about alleged
discrimination against oneself or others; threatening to file a charge of discrimination;
picketing in opposition to discrimination; or refusing to obey an order reasonably
believed to be discriminatory. Participation in a discrimination proceeding means taking
part in a discrimination proceeding. Participation is protected activity even ifthe
proceeding involved claims that ultimately were found to be invalid. Examples of
participation include: filing a charge of discrimination; cooperating with an internal
investigation of alleged discriminatory practices; or serving as a witness in an

investigation or litigation; or requesting a reasonable accommodation based on religion or

_15..

disability. lt can also include simply making the comment that certain actions by students
may result in retaliation, as Complainant did in his "good faith reports."

On July 25, 2006, Complainant reported a "difficu1ty" that he had had with a
Resident. Although this communication does not make allegations of discrimination, the
September 22, 2006 [good faith report] does make such a claim. On September 22, 2006,
Complainant submitted a "l\/lotion for injunctive Relief of lncorrect/Wrong Evaluation
and for Developmcnt ofan Active [Task] Force Committee." 1n this report, Complainant
criticized Respondent's programs complaining of Respondent's teaching methods and
procedures and he gave suggestions for improvement But he also makes statements
regarding reta1iation. On page 2. of the document, he states, "To ignore our weaknesses
and to appease voices for change by retaliation is wrong as history has shown over the
ycars," He also states, "l embraced these ideas and regretfully was subject to rctaliation,
but 1 stand up for what l did and believe that 1 acted correctly and with the highest levels
of integrity and honesty." ln this document he also quotes University Polz`cy, "The current
university policy within the student mistreatment policy is that when a student brings a
matter, whatever it might be, to the attention of a superior, retaliation is not tolerated and
is fully prohibited at all levels. Further, a resident that retaliates against a medical student
for having informed a higher authority of wrongdoings is not to evaluate that medical
student...l have already given feedback to the Department of Medicine which they have
used against me and incriminated me on the basis of what 1 have said, which was in good
intention."

Finally, Complainant continued to allege retaliation in the statement, "This

discrepancy and tactic of retaliation by the Department of Medicine that raises the

_[6-

question of outright student mistreatment.” Therefore, although one could argue that
some of the retaliation Complainant cites is a more general, instead of discriminatory, his
citation of the University's Anli-Discriminatz`on Policy, which cites all forms of
discrimination, provides Complainant protection
Complainant‘s Brief of Case Findings of Aprilof2007 also amounts to protected
aetivity. In his Brief of Case Findings, Complainant claimed discrimination based on the
following facts:
v His case lasted ten (l0) months precluding him from academic research,
v lie should have been entitled to a grievance proeedure, that the professional
comportment subcommittee was against Respondent's policies,
v The Dean removed him from the Honor’s Program without MSEC approval, that
his allegations of mistreatment were not investigated,
v The professional comportment charges were manifestations of retaliation for his
questioning how Respondent's hospital works, and
v His evaluations from Surgery and Medicine were not based on his ability or
performance
Materially Adverse Employment Actions
After the submission of "the good faith reports," Complainant suffered an
educational adverse action when he received an unfavorable evaluation in medicinc, was
not given a passing grade in surgery, and was removed from the Honors curriculum in
Oct0bcr 2006. After the submission of his Brief of Case Findings in April 2007,

Complainant was dismissed from school in July 2007 and denied a copy of his transcript

in April 2008.

_17_

Temporal Proximity

The temporal proximity between the claimed protected activity and the adverse
action is very close and infers discriminatory behavior. The protected activities of
September 2006 and April of 2007 were followed by materially adverse educational
actions of October 2006 through the denial of his transcript of 2008. All actions were
close enough to C0mplainant's claims of discrimination to create the inference of a causal
connection. Since Respondent was aware of Complainant's activity, Complainant
establishes a prima facie case.

Conclusion

Although the ()HR acknowledges a medical school's discretionary authority to
assess the academic and professional/ethical demeanor of its students, it cannot do so in
retaliation of protected activity. Although this Office reviewed many factors in this case,
one thing is clear. After Complainant waged complaints against senior residents and the
program in general, his stellar career took a precipitous turn for the worse. Although
Complainant demonstrates a number of inconsisteneies, the OHR finds a number of

factors compelling.

Specifically, the one of the initial emails from the Senior Associate Dean for
Academic Affairs to Chief of Medicine [Clerkship Direetor of Surgery] is troubling. On
Friday, September 22, 2006, he states, "I would urge you and residents to strongly
consider whether his performance is indeed "passing or not." Technically, a low pass is
still a pass, and he will move on through the curriculum [the Honors Program4]. If you

really think he as serious clinical performance deficiencies [there were no clinical

4 Plaintiff was one of ten students accepted into the Third Year Honors Program by a nine
(9) member faculty committee

_]8_

deficiencies as described below], a below pass grade (e.g., conditional or fail) will bring
this to a clear "head" and allow us to work with him on remediation efforts."

Although Respondent attempts to explain this correspondence as the school's
attempt to confront Complainant’s difficulties, Complainant, at the very least, offers
enough evidence for this Office to question Respondent's reasoning.

l\/loreover, Complainant provides enough credible evidence to demonstrate pretext
through the questionable e-mails from the Dean, the possible irregularities of the
comportment process and the transcript issues [the Dean placed a hold on my transcripts
for 8 months

In sum, Complainant has established his burden and sustained his prima facie case
for retaliation; and the case moves forward to the adjudicatory phase of the administrative
process.

FACTUAL BACKGROUND

23. Paragraphs 1 through 22 are herein incorporated by referencc.

24, Plaintiff Hajjar-Nejad graduated from the George Washington University in
May 2004 Su)nma Cum Laude, with a Grade~Point Average of3.98, and as a top 2%
member of his graduating class.

25. While an undergraduate, Plaintiff Hajjar-Nejad was the Teaehing Assistant
(TA) for the GWU Histology Course, where he was responsible for teaching medical
students in the Early Sclcction, integrated BA/MD course regarding microscopic
anatomy. Plaintiff further performed research in microscopic anatomy, publishing an

abstract study based on electron microscopy in a well-recognized medical field journal.

_19_

26. Plaintiff Hajjar-Nejad applied for and was presented with an Offer of
Acceptanee to the George Washington University School of Medicine and Health
Scienees on November 5, 2003, prior to his graduation from GWU. Plaintiff executed
this Offer of Acceptanee on November 7, 2003, and subsequently completed all terms
and conditions of his contract for matriculating at the GWU Medical School, including
payment of tuition and fecs.

27. Following his initial enrollment at the GWU School of Medicine and Hcalth
Sciences, Plaintiff Hajjar-Nejad was a superb medical school student, exeelling in all
academic disciplines during the period of the academic years 2004-2005 and 2005-2006.

28. ln 2004, Plaintil`fHajjar-Nejad received the Katzen Medical Education
Award for exemplary level academic aehievement.

29.. On April 22, 2006, Plaintiff Hajjar-Nejad was accepted into the Third-Year
Medical School Honors Curriculum by a committee of nine faculty members. 'l`his
selection was based upon enunciated criteria including strength of Plaintiffs written
essay, the rigor of his Honors project proposal, the strength of Plaintiffs mentorship,
evidence of Plaintift‘s prior achievement and the strength of his academic perforrnanee.

30. Plaintiff Hajjar-Nejad's primary medical school research project addressed
cardiovascular disease and the development of a serum "inflammatory marker" that could
detect with 80% specificity those patients who would face a future heart attacl984 A.2d 181, 187 (D.C. 2009).

_- The Plaintiff
herein incorporates into this Third Amendment Complaint the following documents, a
number of which were formerly attached to Pl.’s Mem. in Opp’n to Def.’s Mot. to
Dismiss Second Am. Compl. ("Pl.’s MTD Opp’n"), ECF No. [22]:
¢ GWU School of Medicine and Health Sciences Student Mistreatment Policy and

Procedures (Exhibit 7)

_41-

¢ GWU Non-Retaliation Policy (Exhibit 8)

¢ GW School of Medicine and Health Sciences Regulations for MD Candidates
(Exhibit 9)

¢ GWU Guidc to Student Rights and Responsibilities (Exhibit 10)

¢ Email Communication by Dean to Trigger Professional Comportment Review
(Exhibit ll)

¢ GWU Disruption of University Functions Policy (Exhibit 12)

¢ Correspondence and E-Mail Communications re Professional Compor“cment
Subcommittee Rcview (Exhibit 13)

» Twenty ()ne (2l) Questions Presentcd to Subcommittee on Professional
Comportment and Never Answercd Against MD Candidate Rcgulations (Exhibit
14)

¢ Letter from University Registrar re Transcript-Letter of No Transcript (Exhibit
15)

¢ Letter from University Registrar re Transcript-Lctter of Record Status (Exhibit
16)

v Af`i`idavit ofMr. Jad Sarsour, Plaintiff"s Emcrgency Counsel for MSEC (Exhibit
17)

¢ Mr. Syed H. Zaidi Aff`idavit, Plaintiff"s Counsel for Subcommittee (Exhibit 18)
96. The Honorable judge discusses that GW’s motion is "GRANTED" insofar as

it seeks dismissal of any breach of contract claim based on an unidentified universe of

11 sc

"rcgulations, policies," "rules," "procedurcs,” "directives," and the like (See Order,

Honorable Judge Kollar-Kotelly, August 15, 201 l at l). The Honorable Judgc explains

_42_

"’that Hajjar-Nejad’s Second Amended Complaint fails to provide adequate notice of his
breach of contract claim to the extent he intends to base it on an unidentified universe of
"regulations," "policies," "rules__" "procedures," and "directives."’ ln order to address
this concem, thc Plaintiff is including in this Third Amendment specific regulations
violated within the Regulations for MD Candidates Guide to Student Rights and
Responsibilities.
97. Here follows a non-exhaustive list of the specific regulation violations in
those documents with reference to specific provision(s) and if an e-mail or letter, a
citation of the specific regulation or policy that it addresses, with location precisely
spelled out:
¢ Student Mistreatrnent Policy and Procedures (Exhibit 7)

o Mistreatment (Student l\/listrcatment Policy and Procedures), pgs. l-5

o Confidentiality (Student l\/listreatment Policy and Procedures), Policy
Objectivcs, p. l; Confidentiality, p. 4

» Non-Retaliation Policy (Exhibit 8)

0 Violated in its entirety, specifleally, p. l policy statement; p. l reason for
policy/purpose; p. 2 Policy/procedures (". . .retaliation against a member of
the university community for making a good faith report of potential
university-related. . ,violations is prohibitcd. . .")

0 Regulation for MD Candidates (Exhibit 9)

o Article B: Evaluation of Acadcmic Performance, Article B, Sections l~2,

7

o Article B: Evaluation of Acadcmic Performance, Sections 5 and 6;

_43_

o Article E. Evaluation of Professional Comportment, Section l

o Article E. Evaluation of Professional Comportment, Section 3

o Article E, Evaluation of Professional Comportment, Section 6 (Regulation
Violations for Committee Review)

o Article E: Evaluation of Professional Comportment, Section 7 (Regulation
Violations for Committee Review)

0 Article E: Evaluation of Professional Comportment, Section 10
(Regulation Violations for Committee Review)

o Article E: Evaluation of Professional Comportment, Section
l3(Regulation Violations for Committee Review)

o Article E: Evaluation of Professional Comportment, Section 14
(Regulation Violations for Committee Review)

o Article E; Evaluation of Professional Comportment, Sections l5-16
(Regulation Violations for Committee Review)

¢ Guide to Student Rights and Responsibilities 2006-2007 (Exhibit 10)

o Article II Section C: Protection Against Disclosure, Page l

o Article ll, Section B: Protcction Against improper Acadcmic Evaluation,
Page l

o Article V: Regulations Conceming Student Life on Campus, Sections A
(The Enactment of Regulations) and B (Standards of fairness and Student
Rights in Discip|inary Cases, Points 1-8), Page 3

~ Email from Dr. Schroth to "trigger" a comportment hearing (Exhibit ll)

_44_

o Article B: Evaluation of Acadcmic Performance, Article B, Sections l-2,
7 (Regulations for MD Candidates)

o Article ll, Section B: Protcction Against Improper Acadcmic Evaluation,
Page l (Guide)

o This email is connected to two other emails and shows that Senior
Associate Dean Schroth orchestrated Hajjar-Nejad’s removal from Honors
and the formation the subcommittee.

o This email, along with Exhibit 17, page 95 and 97 show that the Senior
Associate Dean interfered in the grading process in the surgery rotation
against school grading regulations.

o Exhibit l page 95 shows that the Dean told the course director not to pass
Hajjar-Nejad in surgery after she said he would pass (Exhibit 6). Then, in
Exhibit l, page 97 it lucidly shows that the same dean moved to cement a
conditional grade in surgery for Hajjar-Nejad and include the false and
misleading evaluations to "trigger" a comportment proceeding against him
(Exhibit ll). This is in violation ofthe MD Candidate Regulations and
the Guide.

0 Disruption of University Functions (Exhibit 12)

o Violated in its entirety, specifically, Policy statement, Page 1 and

Policy/Procedures, Page 2. Clearly violated when l»Iajjar-Nejad was

ordered to stop research and was removed from the Honors Program.

v Subcommittee emails for irregular process (Exhibit 13)

’ original exhibit i, App@ai m EvPAA, Dr. oi>iiaia Leiimaii

_45-

o Article E, Sections l-l9, Regulations for MD Candidates

c Twenty one questions presented to and for the subcommittee and left unanswered

by GW (Exhibit 14)

o As above and broad in scope, however, to be specific ineludes:

Article B: Evaluation of Academic Performance, Article B,
Sections l-2, 7 (Regulations for MD Candidates)

Article B: Evaluation ot`Academic Performance, Sections 5 and 6;
Article E. Evaluation of Professional Comportment, Section 1
Article E. Evaluation of Professional Comportment, Section 3
Article ll, Section B: Protcction Against improper Academic
Evaluation, Page 1 (Guide)

Article V: Regulations Concerning Student l.ife on Campus,
Sections A (The Enactment of Regulations) and B (Standards of
Fairness and Student Rights in Discip1inary Cases, Points l-S),
Page 3

Article E, Sections l-19, Regulations for l\/lD Candidates

v Letter of No Transcript and Letter of Record Status (Exhibits 15 and 16

respectively). Deal with Hold on Hajjar-Nejad’s transcript for 8 months.

o Violates Non-retaliation policy, disruption of university functions policy,

Guidc, Regulations, and `

The University issued an apology after placing the hold for

-46_

eight months which prohibited access to my transcripts to continue my
education.

o Article V: Regulations Conceming Student Life on Campus, Sections A
(The Enactment of Regulations) and B (Standards of Faimess and Student
Rights in Disciplinary Cases, Points l-S), Page 3

98. How specifically each regulation was violated is present within the record.
For example, the subcommittee recommendations were discriminatory as they distinctly
changed the grading policy and requirement for the Plaintiff only.

"The recommendation that [Plaintiff] must repeat any clerkship he received a low
pass [in] is not cohesive with policy. A lowMss is a passing grade" (See exhibit 38, p.
95, bottom), however, the subcommittee states that "[hc] must repeat any clerkship for
which fhc] receive[s] a grade of low pass or below" (See Exhibit 1, page 133. last
paragraph, point l). The students of the medical center arc not upheld to such a policy.
That GW violated its own policy is clear and the specific policy that was violated is
crystal clear-Regulations for MD Candidates. Articles A and B.

The Defendant’s treatment of Plaintiff was not uniform (See U.S. D.O.E
complaint, pages 63-64). Also, "when Dean Schroth told Dr. Lee to give [Plaintiff] a
conditional grade, he tells her a low pass is still a pass and that would keep [him] in the
honors curriculum," so the subcommittce’s ruling was purely and simply discriminatory
(Exhibit 6, Give a CN or Failing Grade Email). ln this Exhibit, it clearly shows the
Senior Associate Dean for Academic Affairs stating that a low pass is a passing grade.

Thercfore, the subcommittee recommendation which states that Plaintiff must repeat any

8 Original Exhibit 3, Filed with Federal Court Complaint on April 9, 2010

_47.

clerkship for which he receives a low pass grade or below is purely discriminatory. As
the affidavit from Mr. Sarsour (Plaintiff’ s emergency counsel for MSEC) explains, "the
administration of the dean’s office changed the school’s regulations specifically for Mr.
Hajjar-Nejad by changing grading policies" (Exhibit 17).

99. `

lO0. More spccifically, a g1impse of Exhibit 1 (Grcen Cover), the Appeal to the
Vice President for Academic Affairs Dr. Donald R. Lehman, shows a detailed and
extensive list of regulation violations by GW, a definition of the specific regulation at-
hand, how GW violated that regulation, and actions not taken by GW as required by the
regulations,

101. 'l`o illustrate, the Plaintiff will review a series of violations (adaptcd from
Exhibit 1, pages 41-46) that reveal imposed duty on GW and breach of that duty. These
were all brought to the attention of GW in a timely manner:

i. The Senior Associate Dean, Scott Schroth, emails the Course Direetor of
Surgery and tells her not to give the Plaintiff a passing grade in the surgery
rotation after she emails him that the Plaintiff will pass even with the higher
grading requirements of the honors program. The Dcan’s interference in the
grading process violated the Regulations for MD Candidates This is directly
against school regulations, one of which state "the faculty is responsible for

evaluation of the performance of students in a meaningfu1, useful, and timely

..48..

manner" (Evaluation of Academic Performance, Sections 1-2, 7, See
Regulations for MD Candidates). The faculty is responsible for giving
evaluations, and authority for giving grades lies with the Department of
Surgery, not Dean Schroth or the Dcan’s oftice. Article B, Section 7 ofthe
Regulations for l\/ID Candidates was violated because an appeal was sent to
Dr. Lee (Clerkship Direetor of Surgery) on November 17, 2006 and no
response was ever provided in line with regulation. The Guide to Student
Rights and Responsibilities also clearly provides "protection against improper
academic evaluation" under Article ll, Section B: Protcction against improper
Academic Evaluation. The evaluations in surgery were based on violation of
a protected activity and therefore the DC OHR ruled for discriminatory
retaliation. The MSEC was informed of Dean Schroth’s violation and did
nothing about it. Dr. Lee obstructed Plaintiff’ s right to appeal the surgery
grade and he was not permitted to move through the process in accord with
the regulations. The Deans committed an act of retaliation by giving Plaintiff
a conditional grade in surgery as a direct result of the good-faith report made
by him on September 22, 2006.

A second example of black and white discrimination and concomitant
violation of MD Candidate Regulations ofthe Dcfendants’ institution is when
the Dean emails the Clerkship Direetor of Medicine telling him that Plaintiff
has leveled criticism at him and the level of the Department of Medicine, thus

directly leading to a retaliatory and capricious evaluation, and violating

-49_

school confidentiality policies that exist to protect students (Exhibit 29, pg.
15). Dean Schroth writes in an electronic message that Plaintiff was "fairly
dismissive of his meetings with Robert [Clerkship Direetor of Medicine],
implying that you were contradictory in your advice and poorly informed
about his fund of knowledge and work habits." Dean Schroth revealed good
faith reports made in confidence solely for the improvement of the University
to the Department of Medicine, however, he did so in a way that distorted and
misrepresented Plaintiff s report, and turned the Direetor against him. The
Direetor of the Medicine Clerkship goes from seeing Plaintiff as “‘very
conscicntious, enthusiastic, and disciplined student" with valid concerns of
"expcriences not conducive to leaming" to characterizing him as someone
"defensive," "resistant," and "closed to constructive feedback" (See Exhibit 2,
p. 17) after meddling by Dean Schroth. The medicine evaluation was
appealed in line with the article above. The appeal process was blocked also
against Article B Section 7. This all led to a retaliatory medicine evaluation.
This shows clearly direct and proximate cause of damages as a result of the
Defendant’s violating regulations and guidelines.

iii. The Plaintiff s removal from the Honors Academic Program and the
prohibition of his performing research also violated specific identified rules of
the university. Specifically, GW had certain duties imposed on it by Article
B: Evaluation of Academic Perfornnance, Sections 5 and 6 (Regulations for

MD Candidates) and Article lI, Section B; Protcction Against improper

9 Original Exhibit 2, Briefto the Medical Student Evaluation Committee (MSEC)

_5()_

Academic Evaluation (Guide to Student Rights and Responsibilities 2006-
2007). They completely and obviously breached that duty. Dean Schroth first
removed Plaintiff from Honors based on a pretext reason, and then he
chorcographed the forming of a subcommittee on professional comportment
to further discriminate against Plaintiff and dismiss him from medical school.
"l`o illustrate, as his first action Dean Schroth writes on October 18, 2006 "so 1
assume this means he will receive at least a conditional (if not a fail) grade for
the surgery elerkship‘? lf so, 1 need to know ASAP because it will mean that
we must pull him out ofthe Honors curriculum (!) (See Original Exhibit l,
page 97, email lm) (Exhibit ll). ln his second action, he writes, "will Reza’s
(the general surgery resident) evaluation be submitted as part of his formal
surgery evaluation‘? 1 think it should be, and it may trigger a professional
comportment committee review. l will go over it with the other deans (See
also Original Exhibit l, page 97). The dean’s purpose was to "bring this case
to his own committees to move for [Plaintiffs] dismissal" (See exhibit l, p.
16, paragraph 2). (Exhibit 11)

a. These regulations and guidelines clearly spell out that "All departments
should submit F and CN grades to the Office of the Dean as soon as
possible after the student has completed a course or clerkship. . .a
definition of work required to convert an F or CN shall be developed by
the departmcnt, reviewed by the Medical Student Evaluation Committee,

or MSEC, and approved by the dean. . .a grade of CN may be converted by

m Appeal to EVPAA, Dr. Donald Lehman

-51-

a program of more limited work, as developed by the responsible
department and approved by the MSEC. . .The dean will inform the MSEC
ofthe names of. . .students receiving grades F or CN and submit their
records to the Committee for evaluation and recommendations."

i. GW’s breach of duty was that Plaintiff was removed prematurely
from his academic program before the appropriate review in
accordance with regulations, lie was accepted into Honors by three
committees of three professors. Plaintiff should have been taken
out by a committee process. While surgery ended in Scptember,
the grade was not submitted until November. No definition of how
to convert the grade was given by the Surgery department. There
was no recommendation (s) for remediation and no review by the
MSEC. The Plaintiff was told by Dean Schroth he must be
removed from Honors because he had to remediate the surgery
clerkship in its entirety and that was not compatible with Honors.
However, he did not follow the required process to arrive at that
decision and it later became apparent that the Dean had actually
interfered in the grading process. 'l`he dean failed to inform the
MSEC ofthe CN grade in Surgery. Basically, the basis for
removing Plaintiff from the Honors Academic Program was
improper and against the Regulations for MD Candidates.

iv. The eight month hold placed on September 26, 2007 on the academic

undergraduate and medical transcripts of the Plaintiff violated GW’s own

-52_

93 . l§) 320
regulations (ie, GWU Non-Retaliation Policy, GWU Disruption of University

Funetions Policy, the Guide to Student Rights and Responsibilities, and the

Regulations for MD Candidates) 1

GW violated its Regulations for MD Candidates and Guide to Student Rights

and Responsibilities during the Subcommittee on Professional Comportment

and Medical Student Evaluation Committee, GW had certain duties imposed
on it and GW completely and obviously breached that duty. Specifically,

Article E, Evaluation of Professional Comportment, Section 1 of the

Regulations for MD Candidates.

a. This regulation precisely states "When a problem with professional
comportment. . .regarding a student is perceived, the observer will
communicate this concern to the dean. if the communication is verbal, it
must be confirmed immediately by a signed written statement or else it
will not be pursued further."

i. GW’s breach of duty was that the resident of general surgery did
not provide a written report falsely questioning Plaintiff s integrity
until November 3, 2006. This is the day the surgery evaluation

was given to Plaintiff by the Dean. The report was almost two

_53-

months after the surgery clerkship ended. Thercfore, it was not
immediate. Second, it was not signed as the regulations require.
Third, it was submitted as an effort to justify the CN grade ordered
by the Dean. Fourth, the Dean in his email writes that the report
should be included in a formal evaluation to trigger a comportment

proceeding (Exhibit ll).

vi. GW violated its Disruption of University Functions Poliey. GW had certain

duties imposed on it and GW completely and obviously breached that duty.

8

This policy clearly states "No member of the University shall: a) Engage

in conduct that obstructs teaching, research or learning; or b) engage in

conduct that obstructs free access to members of the University or to

University buildings; or e) disobey general regulations ofthe

University. . ."

i.

GW’s breach of duty was that Dean Schroth writes in his private
memo that he told Plaintiff point blank to stop doing research. On
October 23, 2006 Deans Dr. Scott Schroth and J im Scott ordered
Plaintiff to leave Honors or else he would be forced to take a leave
of absence and to stop doing research. The Dean also obstructed
teaching and 1eaming by emailing Plaintiff every time he had an
exam. The first email was on October l8, 2006 by Dean Schroth
about removing Plaintiff from honors. The Obstetries Shelf exam
was on October 20, 2006. This same pattem was repeated for

Psychiatry and Pediatries exactly the same week of Plaintiff’s

-54_

vii.

viii.

exam. Plaintiff informed the Subcommittee Chairrnan during the
hearing and no action was taken for redress.
GW violated its Regulations for MD Candidates and Guide to Student Rights
and Responsibilities during the Subcommittee on Professional Comportment
and Medical Student Evaluation Committee. GW had certain duties imposed
on it and GW completely and obviously breached that duty. Specifically,
Article E: Evaluation ofl’rofessional Comportment, Section 6 of the
Regulations for MD Candidates
a. This regulation precisely states "A Subcommittee on Professional
Comportment and its Chair will be named by the Chair of the MSEC. The
Subcommittee will consist oftwo students . ..and two faculty. . .at least one
of whom shall be a member ofthe MSEC."
i. GW’s breach of duty was that Dean Goldberg writes in her email
on February 20, 2007 that she appointed the Subcommittee
(Exhibit l3). 'i`hat is against the regulations clearly. Plaintiff
objected and informed her that she is not abiding by the
regulations She disregarded his objections entirely. Also in line
with regulations she never identified who of the two faculty was a
member of MSEC.
GW violated its Regulations for l\/lD Candidates and Guide to Student Rights
and Responsibilities during the Subcommittee on Professional Comportment
and Medical Student Evaluation Committee, GW had certain duties imposed

on it and GW completely and obviously breached that duty. Specifically,

_55_

Article E, Evaluation of Professional Comportment, Section 7 of the

Regulations for MD Candidates

a. This regulation states exactly "Thc student will bc allowed ten calendar
days from the mailing of .. .notiee to object to any person’s appointment to
the Subcommittee."

i. GW’s breach of duty was that Plaintiff clearly made an objection
to the dean as shown in the emails (Exhibit 13). Plaintiff’s
objection was completely and totally ignored by Dean Goldberg.
On March 8, 2007, Dean Goldberg, or GW, formed and confirmed
its own committee members unfairly and unjustly against the
regulations by stating "since you did not object in your email, l
will assume that all are approvcd..." After proposing
subcommittee membcrs, the Dean changed them again without
Plaintift`s confirmation as outlined as being required per the
Regulations. Further, this was not addressed by the Subcommittee
as Dean Goldberg said it would be in her emails (Exhibit 13). On
March 30, 2007, Plaintiff responded to Dean Goldberg once more
stating his reasons of objection clearly and concisely by re-
summarizing the March Z“d email. She failed to respond within the
ten (l0) day time frame that she set herself for filing a response.
She emailed Plaintiff again about seventeen (l 7) days later on
April 17, 2007 stating she would be setting a date for the

Subcommittee on Professional Comportment information

_56_

gathering session. Her lack of response until that date was an
acceptance of Plaintift`s objections given the lack of filing within
the necessary time limit set by the Dean.
This all happened during the same week ofthe Virginia Tcch
tragedy (April 16, 2007) that caused our nation grief and sadness.
GW left the matter alone, and then after this tragic event, picked it
back up again. On April l8, 2007, Plaintiff responded reciting his
objections that were previously ignored The objection was that a
committee was not formed at the time Plaintiff was stepped down
from the Honors Academic Program and that he was denied a fair
and just response and the dean unilaterally proceeded to form and
confirm its own chosen committee members without his input
placing its own people in the committee. As a result, GW did not
receive Plaintiff’s objections and this led to the formation ofa
smmmnmnmewnmmtmsmpmandnmweofmsoMemmnsThe
Plaintiff clearly wrote in his April 18, 2007 email "the policy and
rules of our University are a right to its students. In effect, this is
our constitution that we rcspect. The right that our constitution at
GW has given me l have not been allowed to use. The Dcan’s
office unilateral decision making without following University
procedures is unjust" (Exhibit 13).

ix GWvMmwnM@hmmRnMDCmUMmmMGmQuSw®mR@m

and Responsibilities during the Subcommittee on Professional Comportment

_57-

and Medical Student Evaluation Committee, GW had certain duties imposed

on it and GW completely and obviously breached that duty. Specifically,

Article E, Evaluation of Professional Comportment, Section 10 of the

Regulations for MD Candidates.

a. This regulation states exactly ". . .the student and/or his or her attorney or

advisor may submit questions to be answered by persons interviewed by

the Subeommittee. . .the student may speak on his/her behalf and may

submit other material . . .the student may suggest that the Subcommittee

interview such persons..."

i.

GW’s breach of duty was that during the subcommittee hearing his
counsel (Mr. Zaidi, Esquire) and he asked a question of Dean
Schroth. The question was presented to the Subcommittee
chairman and never asked of Dean Schroth. Plaintiff was denied
his right to ask questions (Exhibit 18). Also, 21 questions were
presented to and for the subcommittee (Exhibit 14). However,
none of the questions were answered. Plaintiff requested floor
time to speak to the Subeommittee, but after the questioning was
over the Subcommittee and Dean Goldberg did not allow him time
to speak. Finally, Plaintiff was not allowed to speak freely and to
present a list of people to interview. The subcommittee was
concemed with covering its own agenda and gathering the
information it required. As a result, it did not hear fully Plaintiff s

side of the story and did not give him an opportunity to speak

_5g_

openly and freely. The questions that he submitted by the 5:00
P.M. deadline on May 4, 2007 were not answercd. This is a clear
and distinct breach of duty that led to damages to the Plaintiff as a
result,

l02. Thesc facts are poised to be heard at trial after a thorough deposition and
discovery process. The Plaintiff is prepared to list with ample reasoning and supporting
documentation in itemized format all remaining regulation violations by GW ifthe
Honorable Court deems as necessary, however, Plaintiff has not done so here because of
judicial economy and efficiency.

103. The Defendant was informed countless times of the gross and bold
violations of its own regulations, and completely ignored those objections GW’s claims
regarding "fair notice" are bogus in that at each step throughout this matter they have
been repeatedly informed of the violations and wrongdoing that they have committed
through these documents already provided to the Court and to GW multiple times:

o Exhibit 1 (Green), Appeal to the Vice President for Academic Affairs Dr.

Donald R. Lehman.

o Exhibit 2 (White background with Blue), Written statement to the Medical

Student Evaluation Committee (MSEC), delivered to the office of the dean

§GW, defendant[, fourteen (14) pages body of the bricf, two-hundred eighty-

eight (288) pages in total including evidentiary doeuments, plus twenty-one (21)

pages MSEC hearing transcript, submitted on July 6, 2007 to GW.

o Exhibit 3 (Blue Cover), to former President Trachtenberg, one-hundred sixteen

(l 16) pages in total with evidentiary documents, submitted on March 5, 2007 to

-5()_

_QLV__. The first fifteen (15) pages are the body of the brief, which included table
of citations, synopsis, statement of the case, statement of the facts, statement of
the questions presented, argument and conclusion with exhibits.

¢ Exhibit 4 (Yellow cover), Brief of Case Findings, to Senior Associate Dean of
Students of the University, Ms. Linda Donnels, sixteen (16) pages body of the
brief, sixty-one (6l) pages in total with evidentiary documents, submitted on
April 23, 2007 to GW.

0 Exhibit 5 ('l`an cover), Academic Portfolio (old version), submitted to Executive
Vice President for Academic Affairs (EVPAA) in Appeal on August 7, 2007 and
to the current Prcsident, Dr. Steve Knapp on August 9, 2007."

¢ DC Office of Human Rights (OHR) Complaint Form (brief) (light blue cover),
on August 24, 2007 Plaintiff initiated and filed a complaint of discrimination with
the D.C. Office of Human Rights (O.ll.R.) against the Defendant.

¢ U.S. Department of Education (DOE) Complaint brief (white cover); on
September 4, 2007 Plaintiff electronically filed a discrimination complaint with
the U.S. Department of Education (DOE), The complaint forrn/brief is seventy-
eight (78) pages long, cites four (4) discriminatory actions and five (5) retaliatory
actions, and has a list of witnesses.

v Complainant’s Response to the Respondent’s position statement, on January 3,
2008 Plaintiff filed Complainant’s response to the Defendant’s position statement
with the DC Office of Human Rights. lt is in a timeline forrnat, sixty (60) pages

long, and has thirty (30) attachments

ll Updated version is referred to as "Acadcmic Portfolio" in the Complaint

-6()_

v Complainant’s Response to Position Statement based on Amendment, on May 7,
2008 Plaintiff submitted to the D.C. O.H.R Complainant’s Response to Position
Statement based on Amendment, The response is thirty-one (31) pages long with
thirty-one (31) attachments

v Academic Portfolio (updated version-dark grey cover)

¢ Master Cgsge Binder, Sections 1532

v Application for Reconsidcration of Decision for Disparate Treatment and Hostile
Environment Brief (Green Edge and Whitg), filed with the DC OHR on July 20,
2009, a copy was sent to the Defendant by the DC OHR. Appendix contains DC
OHR June 22, 2009 Decision

¢ Application for Reconsidcration of Decision for Disparate 'l`reatment and Hostile
Environment Record Extract (Sun Ycllow), filed with the DC OHR on July 20,
2009, a copy was sent to the Defendant by DC OHR. Contains all LCME
materials in Supporting Document No. 13, including LCME Accreditation
Standards at the very end referred to in the lnitial Complaint.

v Hajjar-Nejad placed the LCME Accreditation Standards in his lnitial Complaint
because the violations of those standards were concomitant with violations of the
Medical School’s regulations and polieies, and the Medical School was the only
school in the United States to be placed on probation by the LCME for "reasons

seriously compromising the quality of its medical education program."

104. The actions of Defendant George Washington University, through its senior
officers, employees and agents, have caused the established contract between Plaintiff

and Defendant to be breachcd, as Defendant unilaterally and without just reason

_51-

rescinded the contract to provide educational services to Plaintiff through its precipitous
and unlawful dismissal of Plaintiff

Statute of Limitations

The contract between the parties was entered into effect on November 7, 2003, for
a duration of four (4) years during the Plaintiff’ s medical education tenure at the
Defendant’s medical school. As the contract specifically states Plaintiff’ s admission was
to begin with the commencement of the "Doctor of Medicine program for the academic
year beginning with mandatory orientation on August 18, 2004." As the MD program is a
four year program, the contract was binding and into effect until approximately May 18,
2008, the end of the four year doctor of medicine degree program and hence graduation.
This was the duration of applicability of the terms of the contract. The Plaintiff was
dismissed on july 26, 2007, during the contract period. As a result, the Defendant’s
claims as they pertain to timing are null and void.

As stated this contraet, and the regulations which it is based on, is binding on both

parties in the District of Columbia

` Numerous
additional violations exist that have been referred to within this, the Third Amended

Complaint.

105. The breach of contract by Defendant caused the following damages and

injuries to Plaintiff Hajjar-Nejad:

_62-

a. The denial by Defendant of the rightful and timely graduation of
Plaintiff from GW Medical School, scheduled for May 2008, has resulted in significant
financial loss to Plaintiff resulting in the denial of income as a practicing medical resident
and as a fully licensed medical doctor from the period May 2008 to the present, in the
amount of not less than One Million Dollars ($l,000,000.00), plus intercst.

b. The unlawful and premature dismissal of Plaintiff from the GW
Medical School by Defendant resulted in the loss of all investment costs of such
education, including education costs, living expenses and deferred or missed income
from alternative employment during the period June 2004 through August 2007, in an
amount not less than Eight l-Iundred "fhousand Dollars ($800,000.00).

c. The denial by the Defendant of complying with its contract to graduate
and present Plaintiff with a medical degree upon successful completion of medical school
denied the Plaintiff of a material asset worth no less than Twenty Million Dollars
($20,000,000).

l06. As a result of Defendant's conduct in breaching its contract with Plaintiff,
Plaintiff Hajjar-Nejad demands the relief set forth below:

a. Payment of an amount not less than $29,800,000 for monetary
compensation for loss of income and loss of future income, plus appropriate interest on
past lost incomc;

b. Removal of all references to Plaintiff's dismissal from medical school

from all records and documents maintained by the Defendant;

_53_

c. The provision of favorable recommendations and Dean’s Letter by
Defendant to locations at which Plaintiff can perform intern and residency requirements
following medical school graduation;

d. Complete access to Plaintiff’ s undergraduate and medical school
transcripts at all times;

e. The Defendant will not convey any disparaging information (ie,
including any harmful acts, communications, reports, records, transcripts, statements,
documcnts, recommendations or disclosures) regarding or against Plaintiff to any
residency program, licensing authority, including state medical board, credentials
verification service, hospital, etc.

f. Payment of all reasonable attorney's fees and costs associated with this
litigation and all administrative proceedings which occurred prior to the initiation of this
litigation; and,

g. Such other reliefas this Honorable Court may direct.

For the foregoing reasons, demand is made by Plaintiff for such damages and
injuries suffered by Plaintiff as attributed to Defendant’s discriminatory and retaliatory
actions, civil rights violations, and breach of contract, and should include any further

relief as this Honorable C ourt may grant.

Rcspectfully submitted,

M()HAMMAD JAVAD HAJJAR-NEJAD

-64-

By;   

Mohammad;l€vad HaM-Neja
Pro Se
9920 Shclbume Tcrrace, Apt. 308
Gaithcrsburg, M.D. 20878

Enclosures:

Exhibit l: Right to Sue Notice

Exhibit 2:. DC Commission on Human Rights Order Scheduling a Status Confercnee
Exhibit 3: `Plaintiff’s -8- page Rep/y Memorandu)n to the ChicfAdministrativc Law
Judgc ofthe DC HRC

Exhibit 4; Proposed Decision and Final Order of DC HRC

Exhibit 51 Notice ofFinal Decision and Order of DC HRC

Exhibit 6: Dean Sehroth’s email to give Plaintiff a Conditional or Failing Grade in the
Surgery Clerkship against MD Candidate Regulations

Exhibit 7: GWU School of Medicine and Health Sciences Student Mistreatmcnt Policy
and Procedurcs

Exhibit 8: GWU Non~Retaliation Policy

Exhibit 91 GW School of Medicine and Health Sciences Regulations for MD Candidates
Exhibit 10: GWU Guide to Student Rights and Responsibilities

Exhibit ll: Email Communication by Dean to Trigger Professional Comportment
Revicw

Exhibit 12: GWU Disruption of University Functions Policy

Exhibit l3: Correspondence and E~Mail Communications re Professional Comportment
Subcommittee Rcview

Exhibit l4: Twenty One (21) Questions Presented to Subcommittee on Professional
Comportment and Never Answered Against MD Candidate Regulations)

Exhibit l5: Letter from University Registrar re Transcript-Letter of No Transcript
Exhibit l6: Letter from University Rcgistrar re Transcript-Letter of Record Status)
Exhibit l7: Affidavit of Mr. Jad Sarsour, Plaintiff`s Emergcncy Counsel for MSEC)
Exhibit 18: Mr. Sycd H. Zaidi Affidavit, Plaintiff' s Counsel for Subcommittee

Exhibit 19: Offer of Acceptanee

_66_

CERTIFICATE OF SERVICE
l hereby certify that one copy of the foregoing "Plaintiff’ s Leavc to file 'l`hird
Amended Complaint" and the "Third Amended Complaint" has been sent by USPS, First

Class, to the following named counsel for Defendant, this 7th day of September, 201 l:

Henry Morris, Jr., Esq.

ARENT FOX KINTNER PLOTKIN & KAHN, PLLC
l050 Connecticut Avenue, NW
Washington, D. C. 20036
E-Mail: "moorish@arentfox.com"

MOHAMMAD JAVAD I~IAJJAR-NEJAI)

By=   %""€
mohammad %vaa H@Jér-Ng%d
Pro Se
9920 Shclburne Terrace, Apt. 308

Gaithersburg, M.D. 20878

_67_

MOHAMMAD JA VAD HAJJAR-NEJAD v THE GEURGE WASHINGTON
UNIVERSITY, CIVIL ACTION NO. l:l0-cv-0626 (CKIR E c E I v E D

SEP ~7 20ll
PLAINTIFF'S C'€"‘“ U 5 U’S“"Cf & B'H"kruotci'

THIRD AMENDED CQMPLA!NT C°“"S 'i°' "`° D"S"'°t°’ "'°‘“‘“"""

EXHIBIT 1

(Right to Sue Notice)

eeoc aim lee iii/cei U.S. EouAi_ EiviPi_oYiviENT OPPoRTuNirY Coiviiviissiori

NoTicE oi= RiGHT To SuE (/ssui§o o/v R.Eouesr)

To: Mohammad J. Hajjar-Nejad From: Washington Field Office
950 25th Street, N.W., Apt. 605n 131 M Street, N.E.
Washington, DC 20037 Suite 4NW02F

Washington, DC 20507

:l On behalf of person(s) aggrieved whose identity is
CONF/DENTlA/_ (29 CFR §1601.7(a))

EEOC Charge No EEOC Representative Telephone No

David Gonzalez,
1OC-2008-00023 State & Local Coordinator (202) 419-0714
(See also the additional information enc/osed with this form )
Notice To THE PERSQN AGGRiEvED:

Tit|e Vl| of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic information Nondiscrimination
Act (G|NA): This is your Notice of Right to Sue, issued under Title Vll, the ADA or G|NA based on the above-numbered charge. lt has
been issued at your request. Your lawsuit under Title Vll, the ADA or GlNA must be filed in a federal or state court WlTHlN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different )

l\/lore than 180 days have passed since the filing of this charge.

l_ess than 180 days have passed since the filing of this charge, but l have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge

The EEOC is terminating its processing of this charge.

[ii ill

The EEOC will continue to process this charge

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge in this regard the paragraph marked below applies to
your case:

[l

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WlTHlN
90 DA¥S of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost

U

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the /-\DEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required ) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) ofthe alleged EPA underpayment This means that backpay due for
any violations that occurred more than 2 years (3 yearsl before you file suit may not be c0l|ectible.

lf you tile sui't, based on this charge, please send a copy of your court complaint to this ofnce.

On behalf of the Commission

j z;""@  7 september 29, 2010
\I

Enclosures(s) Mmdy E_ Weinstem, (Date itiai/ed)
Acting Director

GEORGE WASH|NGTON SCHOOL OF MED|C|NE
2300 Eye Street, N.W.
Washington, DC 20037

MOHAMMAD JA VAD HAJJAR-NEJAD v THE GEORGE WASHINGTUN
UNIVERSITY, CIVIL ACTION NO. l:l0-cv-0626 (CKK)

PLAINTIFF'S
THIRD AMENDED COMPLAINT

EXHIBIT 2

(DC Commission on Hurnan Rights Order Scheduling a
Status Conference)

DISTRICT 0F COLUMBlA COMMISSION ON HUMAN RIGHTS
ln the l\/Iatter of:
l\/lohammed .l. Hajjar~Nejad,
Complainant,
v.  Case No. 08-020-}3] (DCS)
George Washington University', l

Respondent.

ORDER SCHEDULING STATUS CONFERENCE

On April 7, 2010, the Office of Human Rights for the District ofColumbia made a
finding of probable cause of discriminatory retaliation in the above-named matter and certified it
to this Commission for a public hearing On August 20, 20l0, counsel for the Complainant
entered an appearance and requested resumption ofthe procedural schedule in this matter. To
this date, no further pleadings have been filed and no further action has been taken in this matter.
ln order to move this matter toward resolution.

IT IS HEREBY ORDERED THAT:

l) The parties participate in a status conference via telephone on Thursday, June l6.

20l l. at l l:00 am.
2) Counsel for Complainant is requested to be responsible for initiating this
telephonic status conference call to thisjudicial officer and Counsel for

Respondent.

ln the event that a party cannot participate in this telephonic status conference

'.»J
w

eall, the parties are directed to consult with one another to determine an

alternative date and time. no later than june 24, 201 l, during which they will both

MOHAMMAD JA VAD HAJJAR-NEJAD v THE GEORGE WASHINGTON
UNIVERSITY, CIVIL ACTION NO. l:l0-cv-0626 (CKK)

PLAINTIFF'S
THIRD AMENDED COMPLAINT

EXHIBIT 3

(Plaintiff s -8- page Reply Memoranci’um to the Chief
Administrative Law Judgc of the DC HRC)

D|STRICT OF COLUMBlA COMMlSS|ON ON HUMAN RlGHTS

lN THE MATTER OF;

l\/lohammad J. Hajjar-Nejad,

Complainant,
v_ ceee Ne.; oa-ozt)-Ei (ocs)  __'-`j
0 ....
m ,__ .TZ~;.”£
George Washington University, c c: 
_,. z 55
Respondent.  U? §`*`:1`
REPi_Y MEiiiioRANDuivi jj § 
 r~.>

Comes forth, the Complainant/Plaintiff Mohammad J. Hajjar-Nejad, and states the following

based on fact and meritorious grounds:

l. GENERAL STATEMENT

in this motion, Plaintiff aims to set the record straight as it pertains to him and make his

position which has remained the same from the outset crystal clear.

ll. !NTRODUCT|ON

First Plaintiff responds directly to the Honorable Chief Judge Simmon’s Order Scheduling
Status Conference in the section entitled Synopsis of Case Status Basically, the case is in
federal court before a federal judge on three counts of discrimination, retaliation, and breach of
contract. Second, Plaintiff spells out in chronological format the events as they have transpired
since the DC OHR rendered its final decision in the section Detailed Review of Case Status and
provides a brief non-inclusive rationale for filing and staying his case with our strong federal

court system Third, Plaintiff touches on the details surrounding the attainment of the Right to

Sue Notice.

Page 1 of 8

lll. SYNOPSlS OF CASE STATUS
That this case presently resides in federal c0urt, in the U.S. District Court for the District
of Columbia, with Civil Case No. 10-cv-626.
The DC OHR rendered its initial decision on June 22, 2009 and its final opinion on
January 12, 2010 after an almost two (2) year investigation. The investigation process
has been completed and an opinion/determination generated
Currently, the case has pleadings awaiting decision before the Honorable Judge Kollar-

Kotelly_

. A Right to Sue Notice was obtained from the EEOC, EEOC informed the DC OHR, and

the case has been closed out thus extinguishing the EEO complaint process.

l\/lr. Michael Beasley filed a Motion to Withdraw from this case and is not the counsel of
record before the DC OHR or federal court. He is not my authorized representative and
cannot make any decisions on my behalf. However, out of courtesy he informed me that
he had been in communication with the DC HRC and was informed of a Status
Conference_ l never initiated or requested that any proceedings be scheduled by the DC
HRC as my case has been in federal court all along.

Clearly, there is no case before the DC HRC for there to be scheduled a status
conference While l am thankful for the DC OHR’s investigative efforts, this case now
resides in federal court before a federal Judge outside of the jurisdiction of the DC HRC.
The DC l-lRC has taken no action whatsoever on this matter for almost two years. lt is
questionable at best what the impetus is for trying to re-open a closed matter that was
completed almost two years ago and who in this case would be trying to accomplish

such a feat

Page 2 of 8

lV. DETAILED REV|EW OF CASE STATUS

1. On June 22, 2009 the DC Office of Human Rights ("OHR") issued a Letter of
Determination (LOD) in this matter (Case No. 08-020-El) for five (5) counts of probable
cause retaliation.

2. On January 12, 2010 the DC OHR issued a final opinion which affirmed its "probable
cause" finding as to plaintiffs claim of retaliation and affirmed its "no probable cause"
findings regarding plaintiffs claims of disparate treatment and hostile education
environment (See Memorandum, the Honorable Judge Blake, U.S. District Court for
District of l\/laryland).

3. On April 9, 2010, Plaintiff, Mohammad J. Hajjar~Nejad filed a pro se complaint (Civil
Action No, 10-cv-626) with the United States District Court for the District of Maryland
(See Memorandum, the Honorable Judge Blake, U.S. District Court for District of
Maryland).

4. Judge Blakes’ Memorandum goes on to say that:

a. "Plaintiff, who primarily focuses on Title Vl and Vl| of the Civil Rights Act of 1964,
or 42 U.S.C. §§2000d and 2000e, et seq. in support of his claims, states that he
is a former medical student of the George Washington University ("GWU").”

b_ "Plaintiff provides thousands of pages of documents comprising his complaint
and complaint exhibits regarding his academic background and credentials and
the grievance and complaint process he followed within GWU, the Liaison
Committee on Medical Education ("LCME"), the Medical Student Evaluation
Committee ("l\/|SEC"), U.S. Department of Education, and the District of
Columbia Office of Human Rights ("DCOHR") to raise his claims of retaliation
and discrimination."

5. On April 9, 2010 Plaintiff notified via e-mail the Director of the DC OHR and the Manager
of the Mediation Unit that a Complaint had been filed with the U.S. District Court.

Page 3 of 8

10.

11

12.

13.

14

On April 22, 2010 the above-entitled action was transferred from the U.S. District Court
of Maryland to the U.S. District Court for the District of Columbia and assigned to the
Honorable Judge Kollar-Kotelly.

On September 29, 2010 the Plaintiff, received a Notice ofRight to Sue from the U.S.
Equal Employment Opportunity Commission (EEOC) based on Title Vll of the Civil
Rights Act of 1964. From the outset of filing a charge of discrimination l chose to cross
file the case with the EEOC.

The Plaintiff reserves the right to keep his civil rights complaints before the U.S. District
Court for the District of Columbia for the reasons stated forth in his Memorandum in
Suppoit of P/aintiff’s Notice of Right to Sue before the U.S. District Court filed on
November 9, 2010.

The civil rights complaints and the breach of contract in this case are inextricably
intertwined (See Memorandum)_

The Plaintiff sincerely and wholeheartedly attempted to gain a Notice of Right to Sue
from the DC OHR initially upon filing, but for reasons stated in the Memorandum, and
outlined below, such as the DC OHR failing to cross file the case, Plaintiff was unable to
do so_

in addition to Title Vll, Plaintiff respectfully suggests that he has jurisdiction also under

§1981 and Title Vl which he filed with the US Department of Education under to have his

case heard in U.S. District Court

On November 12, 2010, Mr. Michael W. Beasley, Esquire filed a Nlotion to Withdraw
before the U.S. District Court for the District of Columbia.

l\/lr_ Beasley’s scope of representation was to provide legal services in federal court gily
and that was the basis of the agreement between Plaintiff and legal counsel_

lt has been approximately two (2) years since the filing of the LOD by DCOHR and more
than a year since the Plaintiff has filed his federal court case, therefore it is unclear why

Page 4 of 8

the DC HRC has chosen to schedule a status hearing regarding this matter now at this

time.

15. Plaintiff greatly appreciates the time, hard work and investigation of the DCOHR to

1_

review his case for almost two years, however, the case is in federal court now before a
federal judge.
V. DETAlLED C|RCUMSTANCES SURROUND|NG ATTAlNlNG THE NOTlCE OF
RlGHT TO SUE

lnitially, during the filing of the Charge of Discrimination on August 24, 2007 with the DC
Office of Human Rights (EEO), the DC Office of Human Rights (OHR) failed to cross file
the case with the EEOC as is required under the formal work sharing agreement and
memorandum of understanding The Plaintiff clearly initialed next to the statement on
page 2 of the charge, emphasizing his position that "l want this charge filed with both the
EEOC and the State or local Agency. .  (Page 2, left box at bottom above signature
line)_

Subsequently, after the filing of an Amendment to the initial Charge, filed on April 17,
2008, the DC OHR again failed to cross file the matter with the EEOC as is distinctly
reflected on the Charge Form_ First, on the charge form, page 1, the box at the top right
hand corner that conveys that the case was cross filed with the EEOC § not checked
i_n_eith_er of the Charge documents. Second, at the end of the Charge, on the second
page, is where it should state briefly that the case has been cross-filed with the EEOC.
However, it explicitly does not do so on either document

in fact, the April 17, 2008 charge, second page, last paragraph reads, "Therefore, l
charge Respondent with an unlawful discriminatory act on the bases of my perceived
national origin_.. and religion_.. in violation of the DC Human Rights Act of 1977, as
amended [blank].._" and then states "i have not commenced any action_ civil, criminal, or
administrative based on the above allegations other than the following: [blank]". Upon

Page 5 of 8

examining the original document it clearly and plainly shows that the following had been
"whited-out" by the DC OHR. For the first blank gregg "...and in violation of Title Vll of
the Civil Rights Act of 1964, as amended." (Page 2, last paragraph). For the second
blank it_r_e_a_q "CROSS-F|LED WlTH THE EEOC” (Page 2, last paragraph). This
document should be in the possession of the DC OHR, however, Plaintiff would gladly
provide it to the Honorable Chief Judge based on his direction.

4, On neither the initial charge of August 24, 2007 or the amendment of April 17, 2008 was
the case number cross filed with the EEOC to permit Plaintiff to attain a Right-to-Sue
Letter.

5. The Plaintiff requested on numerous occasions from the DC OHR to cross file the case
with the EEOC so that he may attain a Right to Sue Letter. However, the DC OHR
repeatedly denied him that right as evident by the records

6. The Plaintiff requested countless times from the DC OHR investigation Unit, Supervisory
Staff and the head of the mediation unit l\/ls. Georgia Stewart to cross file the case with
the EEOC. However, they did not do so.

7. The Plaintiff, while the case was under investigation by the DC OHR took the liberty of
contacting the EEOC main office, and requested a notice of Right to Sue, however,
because the DC OHR had failed to cross file, they were unable to provide a Right to Sue
notice as they could not find the case number

8. Finally, on September 29, 2010 l received the Notice that l had requested

Vl. STANDARD OF REV|EW
9. The DC OHR, or EEO1, has a responsibility to cross file its cases with the EEOC under

their work sharing agreement "[U]nder a formal work-sharing agreement filing a formal

1 Equal Employment Office, which is local, has a duty to cross file its case load with the federal branch, or
EEOC, under their work sharing agreement/requirement.

Page 6 of 8

charge with the EEOC satisfies any requirement to file a formal charge with the District’s
OHR, and vice -versa." Cruz-Packer, 539 F. Supp. 2d at 189.

Vll. CONCLUS|ON

Wherefore, Plaintiff has attempted to fully explain the current status of his case to the DC

Human Rights Commission and the Honorable Chief Judge.

Respectfully submitted,

/ l y t

Mohammad Jav§dFHajjar/ ejad _
9920 Shelburne Terracé, Apt. 308
Gaithersburg, lVl.D. 20878

Phone: (301) 869-3698

'd~,~-;, -  ~".‘,».

.,,.`..__.,.¢__.~\_,,“,...~... .. ~.`. ,_M.. .…

i='>iainri

Page 7 of 8

CERTlFlCATE OF SERV|CE
l hereby certify that a copy of the foregoing correspondence has been sent via electronic
maii, this 14‘“ day of June, 2011;
Since l was not directly sent your Scheduling Order, and there is no proceeding in this
matter, l have only sent this document to you, the Chief Judge, to be fully informed of all of the

facts.

David C. Simmons
Chief Administrative Law Judge
D.C. Commission on Human Rights

Respectfully submitted,

j / /  /Y»"» ~
%: *~Z/}’e'f?=.@¢;,~’:/. »i;/ ¢:Wg 

Mohammad J§¢ad Hajja{r¢p(é}/éd
Plaintiff  '

Page 8 of 8

MOHAMMAD JA VAD HAJJAR-NEJAD v THE GEORGE WASHINGTON
UNIVERSITY, CIVIL ACTION NO. l;lO-cv-()626 (CKK)

PLAINTIFF’S
THIRD AMENDED COMPLAINT

EXHIBIT 4

(Proposed Decision and Final Order of DC HRC)

DISTRICT OF COLUMBIA COi\/IMISSION ON HUMAN RlGHTS
ln the Mattei' of:
Mohammed J. Hajjar-Ne_jad,
Cornplainant,
v.  Case No. OS-OZO-El (DCS)
George Washington University, l
Respondent.
PROPOSED DECISION AND FINAL ORDER
On June 8, 2010, the Coinrnissioii entered an Order, served upon all counsel of record,
setting a telephonic status conference for June 16, 201 l at l I:UO a,ni. As stated in that Order,
Counsel for Coniplaiiiaitt was tasked with the responsibility for coordinating this conference call
and alerting the Commission if there were pre-existing scheduling conflicts that would prevent
this conference call from occurring. On june 15, 201 l, the Cotnmission received via e-mail. a
Reply l\/leinoranduni ("Reply") directly front the Coinplainant, Mr. Mohammad J. llajjar-Nejad.
ln this Reply, Mr. Hajjar-Nejad made the following representations:
- Mr. flajjar--Nejad’s controversy with the George Washington University is
currently pending in the Linited States District Court for the District of
Columbia, Civil Case l\o. lO»CV-()ZO.
* Mr. Hajja.r-Nejati obtained a "Notice of Right to Sue" issued by the L`qtial
Employment Oppottunity' Commission ("`EEOC"`).
~ Attortte_v Micliael Beasle_\. who had filed a Notice ofAtipearaiice on
behalt`ot`l\/lr. Hajjar-Nejati and filed a Request for Restunption of

Procedural Schedule with the Cominission, has filed a Motion to

Withdraw= from the case pending in the District of Columbia federal court
and is no longer i\/ir. Haj_iar-Nejad`s counsel in this controversy with
George Washington University.

~ Mr. Hajjar-Nejad "never initiated or requested any proceedings to be
scheduled by the [Comniission] as [hisl case has been in federal court all
along."

Based upon Mr. Hajjar-Ncjad’s Reply_ the status conference scheduled for June l6, 20ll

was cancelled, and this Proposed Order of Dismissal was drafted and forwarded to the

Commission Hearing Tribunal for action pursuant to 4 DCMR § 426.1.

l ,

vf\)

L»J

Discussion

Mr. fla_j_iar-Ne_jad’s Reply clearly and tinanibigttotzsly evidences his desire not to have
this rnatter proceed before the Comrnission. See Reply at page 2, ll 5. Thus, his pleading
is construed as a Motion to Withdraw his complaint pursuant to 4 DCMR § 416. l. See
also District z)v/`Cc)[zimf)z'¢z v_ Beretta, US./it, C'orp. 872 A.Zd 633, 655 (D.C. 2005)
(recognizing that "all pleadings sliall be so construed as to do substantial justice").
Purstiant to 4 DCMR § 4l6.l, i\/lr. Hajjar-Neiad`s withdrawal request is timely. because
no Final Decision and Order has been rendered by the Commission Hearing Tribtinal, /d.
Mr. Ha_ijar-Nejad`s Reply' states that he has received a "Notice of Right to Sue." See
Reply at page 2, 'l 4. However, he has not filed a copy ofthis Notice to the Commission
Section 4l6.3 of the D.C. i\/lunicipal Regulations states: "lfthe complainant has been
concurrently filed with the l;qual l;`niplo_vtiient Opportunity Commission ("EEOC"). and
withdrawal is sought in order to proceed in civil court, the complainant shall furnish the
Commission with a copy of the 'Notice ofRight to Sue` issued by the EEOC."

2

5. Section 416.4 states: "Upon receipt of the documentation required by this section for a

request to withdraw a cornplaint. the Coininissioii may dismiss the matter in accordance

with § 426."

6. Section 426.1 states: "‘The Hearing Tribunal may order the dismissal ofany certified

complaint at any time after receipt by the Commission, upon motion ofa party [or] upon

the recommendation of the hearing examiner . . . . The order shall be considered a Final

Decision and Order within the meaning of § 430, shall be preceded by a Proposed

Decision and Order ifthe hearing of the complaint was delegated to one or more hearing

examiners . . . and niay be appealed in accordance with § 431."

Accordiiigly. the undersigned judicial officer gives notice to the parties of this proposed
decision and final ordcr. Upon receipt by this Commission ofthe "Notice of Right to Sue"
issued by the EE()C, a Final Order ofDisinissal will be submitted to the Coininissioii Hearing
Tribunal for approval

ACC()RDINGLY, IT IS HEREBY ORDERED that Mr flajjar~f\lejtid shall file a copy

of the "Notice of Right to Sue" issued by the EEOC within 15 days of receipt ofthis Proposed

Decision and Order

so oki)i:nisi) tim §  tit day or.rtttie 201 i_

David C, Siininoiis
Chief Adinitiistrative Law Judge
D.C. Commission on littman Rights

(-3

SERVICE COPIES sent via both first-class mail and electronic mail to;

Mohammad J. Hajjar-Nejad

9920 Shclburne l`errace, Apt. ft 308
Gaithersburg, MD 20878

iii]li.;)iyrii // ~tt‘ii/t)ii wit

Complainant

l\/lichael W. Beasley, Esq.

200 Park Avenue, Suite 106

Falls Church, VA 220/46

(703) 533-58'/`5

iii\‘., lv.‘;i:~ivy_rj`gt‘iri/t=ii.tii,i

Counsel for Complainant (Fonner)

Henry Morris, Jr., Esq.

Arent Fo)< LI.P

l050 Connecticut Avenue, l\'W
Washington, D.C. 20036

liiiii'i . iii iii\ t/ i'i»_'iil :' \=li\\

Counsel for Respondent

MOHAMMAD ]A VAD HAJJAR-NEJAD v THE GEORGE WASHINGTON
UNIVERSITY, CIVIL ACTION NO. 1:1()-cv-O626 (CKK)

PLAINTIFF'S
THIRD AMENDED COMPLAINT

EXHIBIT 5

(Notice of Final Decision and Grder of DC HRC)

GOVERNMENT OF THE DISTRICT OF COLUMBIA

COMMISSION ON HUMAN RIGHTS
t 1b t
1

COMMISSIONERS ADM!NISTRATIVE LAW JUDGES
Anil Kakanl, Chairperson David C Simmons, Chief

Nimesh M. Patel, Vice-Chair'person Eli Bruch

Chrlstopher Dyer, Secretary Dianne S. Hams

Lamont Akins

Thomas Fulton

Nkechi Taifa

Michael E. Ward

June 24, 201 l

To: Mohammad J. Hajjar-Nejad, Complainant
Michael W. Beasley, Esq., Counsel for Complainant (former)
Henry Morris, Jr., Esq., Counsel for Respondent

From: Anil Kakani, Chairperson, D.C. Commission on Human Rights

Subject: Notice of Final Decision and Order
Mohammad J. Hcj]`ar-Nejad v. George Washington University,
Docket Number OS-OZO-El (DCS)

Attached is the Final Decision and Order entered in this matter. ln accordance with 4
DCMR § 431, any party adversely affected by this Final Decision and Order may apply for
reconsideration of this ruling within fifteen (15) calendar days of its receipt A party applying
for reconsideration shall submit his or her application to the Commission in the name of the
Chairperson and provide service copies to the opposing party.

Failure to apply for reconsideration shall n_ot be deemed a failure to exhaust the
administrative remedies under the Human Rights Act of l977. Any party adversely affected by
this determination may file a petition for review in the District of Columbia Court of Appeals in
accordance with the rules and time frames established by that Court,

441 4"' Street, N.W., Suite 290 North, Washington, DC 20001 Phone (202) 727-0656 Fax (202) 727-378l

DISTRICT OF COLUMBIA COMMISSION ON HUMAN RIGHTS
ln the Matter of:
Mohammad J. Hajjar-Nejad,
Complainant,
v.  Case No. 08-020-EI (DCS)
George Washington University, z
Respondent.
DECISION AND FINAL ORDER
On June 8, 201 l, the D.C. Commission on Human Rights ("Commission") entered an
()rder, served upon all counsel of record, setting a telephonic status conference for June 16, 201 l
at l l:00 a.m. As stated in that Order, Counsel for Complainant was tasked with the
responsibility for coordinating this conference call and alerting the Commission if there were
pre-existing scheduling conflicts that would prevent this conference call from occurring. On
June 15, 201 l, the Commission received, via e-mail, a Reply Memorandum ("Reply") directly
from the Complainant, Mr. Mohammad J. Hajjar-Nejad. ("Mr. Hajjar-Nejad"). In this Reply,
Mr. Hajjar-Nejad made the following representations:
~ Mr. Hajjar-Nejad’s controversy with the George Washington University is
currently pending in the United States District Court for the District of
Columbia, Civil Case No. l0-CV-626.
° Mr. Hajjar-Nejad obtained a "Notice of Right to Sue" issued by the Equal
Employment Opportunity Commission (EEOC).
~ Attomey l\/Iichael Beasley, who had filed a Notice of Appearance on

behalf of Mr. Hajjar-Nejad and filed a Request for Resumption of

Procedural Schedule with the Commission, has filed a Motion to
Withdraw from the case pending in the United States District Court for the
District of Columbia and is no longer Mr. Hajjar-Nejad’s counsel in this
controversy with George Washington University.
' Mr. Hajjar-Nejad "never initiated or requested any proceedings to be
scheduled by the [Commission] as [his] case has been in federal court all
along."
Based upon Mr. Hajjar-Nejad’s Reply, the status conference scheduled for June 16, 2011
was cancelled. On June 16, 2011, Chief Administrative Law Judge David Simmons served a
Proposed Decision and Final Order on the parties. This Proposed Order stated that, upon the
filing ofa copy ofthe "Notice of Right to Sue" with the Commission, a final order of dismissal
would be presented to the Commission’s Hearing Tribunal for approval. Upon review of the
record in this case, this Hearing Tribunal dismisses Mr. Hajjar-Nejad’s complaint with prejudice,
for the reasons set forth below.
Discussion
1. Mr. Hajjar-Nejad’s Reply clearly and unambiguously evidences his desire not to have
this matter proceed before the Commission. See Reply at page 2, 11 5. Thus, his pleading
is construed as a Motion to Withdraw his complaint pursuant to 4 DCMR § 416. 1. See
also District of Columbia v. Berezta, US.A., Corp_, 872 A.Zd 633, 655 (D.C. 2005)

(recognizing that "all pleadings shall be so construed as to do substantialjustice").

2. Pursuant to 4 DCMR § 416.1, Mr. Hajjar-Nejad’s withdrawal request is timely because a

Final Decision and Order has not been rendered by the Hearing Tribunal. Id.

I\)

As Mr. Hajjar-Nejad’s Reply states, he received a "Notice of Right to Sue." See Reply
at page 2, 11 4.

Section 416.3 of the D.C. Municipal Regulations states: "lf the complaint has been
concurrently filed with the Equal Employment Opportunity Commission ("EEOC”), and
withdrawal is sought in order to proceed in civil court, the complainant shall furnish the
Commission with a copy of the ‘Notice of Right to Sue’ issued by the EEOC."

Section 416.4 states: "Upon receipt of the documentation required by this section for a
request to withdraw a complaint, the Commission may dismiss the matter in accordance
with § 426.”

On June 20, 2011, Mr. Hajjar-Nejad filed a copy of the "Notice of Right to Sue" issued to
him from the EEOC.

Section 426.1 states, in part, "[t]he Hearing Tribunal may order the dismissal of any
certified complaint at any time after receipt by the Commission, upon motion of a party
[or] upon the recommendation of the hearing examiner. . . . The order shall be considered
a F inal Decision and Order within the meaning of § 430, shall be preceded by a Proposed
Decision and Order if the hearing of the complaint was delegated to one or more hearing
examiners . . . and may be appealed in accordance with § 431."

The Proposed Decision and Final Order served by Chief Judge Simmons on June 16,
2011 constituted a recommendation to this Tribunal that this matter be dismissed.
Neither party has filed any objections to the recommendation that this matter be

dismissed.

ACC()RDINGLY, IT IS HEREBY ORDERED that this matter is DISMISSED

WITH PREJUDICE.

SO ORDERED, this 24"“ day ofJune 201 l.

/s/ Christopher Dyer /s/ Nkechi Taifa
Commissioner Commissioner

/s/ Michael E. Ward
Commissioner

SERVICE COPIES sent via both first-class mail and electronic mail to;

Mohammad J. Hajjar-Nejad
9920 Shelburne Terrace, Apt. # 308
Gaithersburg, MD 20878

mihajiar@verizon.net
Complainant

Michael W. Beasley, Esq.
200 Park Avenue, Suite 106
Falls Church, VA 22046
(703) 533-5875
mwbeasley§cv;verizon.net

Counsel for Complainant (Former)

Henry l\/Iorris, Jr., Esq.

Arent Fox LLP

1050 Connecticut Avenue, NW
Washington, D.C. 20036
morris.hentry@)arentfox.com
Counsel for Respondent

MOHAMMAD JA VAD HAJJAR-NEJAD v THE GEORGE WASHINGTON
UNIVERSITY, CIVIL ACTION NO. l:l0-cv-0626 (CKK)

I’LAINTIFF'S
THIRD AMENDED COMPLAINT

EXHIBIT 6

(Dean Sehroth’s email to give Plaintiff a Conditional or
Failing Grade in the Surgery Clerkship against l\/ID
Candidate Regulations)

-, -, i., .i, ,, ,, ,, w ar q »r w »1 »I »l »I' I'»I`I` I"~I’ I` l` I"I"I’U"`I“C'U`“\“»'W'W‘U'W'W'\T

jrr@m; VV Scott Schroth

To: Lee, _luliet

Date: Fri, Sep 22, 2006 7'44 Al\/l
Subj'ect: Re: Medical Student

hi j'uliet,

this is 100°/@ consistent with the information that we received from his first rotation the medicine
clerkship, who also gave him a low pass (and lots of feedback that he resists)_ i have met with mj
repeatedly he lacks insight into his deficiencies i`m afraid i would urge you and the residents to strongly
consider whether his performance is indeed 'passing' or not lechnically, a low pass is still a pass, and he
will move on through the curriculum if you really think that he has serious clinical performance
dehciencies, a below passing grade (eg. conditional or fail) will bring this to a clear 'head' and allow us to
work with him on remediation efforts he is very bright, and very 'book‘ srnart, but he has trouble
functioning in the clinical environment, difficulty working as part of a team, and lacks insight into these
problems i see that he is scheduled to meet with rne again next week probably about this issue i
suspect

scow

V\/. Scott Schroth, lvlD, t\/lPl-t
Senior Associate Dean for Academic Affairs
Associate Professor, Dept ofl\/ledicine

>>> Juliet Lee 9/21/2006 2113 Pl\/l >>f>
Dear Scott

l have to let you know about one of the students in the new curriculum, l\/lJ_ He has really struggled
throughout his six weeks and my major concern is that he lacks insight into his own deficiencies and has
progressed minimally throughout the rotation in his clinical judgement and understanding l have been
following his progress over the last several weeks with the residents and they are at their wit‘s end with
him. They really feel that he may have some kind of personality disorder or something that is preventing
him from developing into a functioning pfiysiciari Tliey give him almost daily feedback about his

performance and the Chief resident has been giving him weekly formal feedback_ Despite all their efforts,
he has not made any strides,

l recognized this fairly early on in the rotation and brought him into my office about 2 weeks into the
rotation You know that l am straight forward and l basically told him that he was lagging far behind the
expectations for a third year. l gave him specific examples of situations where l thought he was behind,
i_e. proper documentation and note writing in the chart l atso gave him examples that the residents let
me know about Over the last few weeks, the minimal improvement has been in saying the right things to

satisfy the residents but no true understanding about a patients clinical situation or the important issues
that direct patient care.

l observed him in his SP exercise On the surface it appears that he is asking the rightouestions and
knows what he is talking about, but then he starts going off on wild tangents that have no relevance to the

patients complaints Some of the things he says are just plain wrong This happens on almost a daily
basis on ward rounds

He also has been noted to wander oft from the rotation for a few hours at a time, saying he has medical
appointments to one person and then giving another story to another member of the team. As far as l
now, he was only excused by me for one medical appointment He also mentioned that he had to go do
some lab work lf he has some work that he is performing for his project and using surgery clerkship time
to do 'it, lam not going to tolerate it He also told the residents that he has a medical condition which

 

95

MOHAMMAD JA VAD HAJJAR-NEJAD v THE GEORGE WASHINGTON
UNIVERSITY, CIVIL ACTION NO. l:l0-cv-0626 (CKK)

PLAINTIFF'S
THIRD AMENDED COMPLAINT

EXHIBIT 7

(GWU School of Medicine and Health Sciences Student
Mistreatmcnt Policy and Procedures)

e__  heat ofMjjj, t

,.g.¢'i.£l/.‘- g,i.'i.?,;gz»

About The School
Admissions
Academic Programs
Departrnents
Faculty

Current Students
Prospective Students
visiting Students
Alumni & Friends
Contact Us

Website l\/lap
Sl\/lHS Home
GWUl\/|C

GWU

1111
' i`i,tk ti +§j wi ig Qi;

 

SEARCF

Bset§z_tttti:l ti 0 n S

GWU School of Medicine and Health Sciences
Student l\/listreatment Policy and Procedures

Please note: The l\/listreatment Officer is Dr. Jeffrey Akmari.
Policy's Principles

The George Washington University School of Medicine and Health Sciences
(the "School") is committed to maintaining a positive environment for study and
training, in which individuals are judged solely on relevant factors such as
ability and performance, and can pursue their educational and professional
activities in an atmosphere that is humane, respectful and safe. The School's
mission statement provides that the Medical School "will achieve our mission
through our commitment to the following prlnciples; altruism, collaboration,
compassion, innovation, integrity, respect and service excellence". Medical
student mistreatment is destructive of these fundamental principles and will not
be tolerated in the Medical School community.

Policy‘s Objectives

This policy and related procedures are intended to inform members of the
Medical School community what constitutes medical student mistreatment and
what members can do should they encounter or observe it. ln addltion, the
policy and related procedures are intended to: (i) prohibit medical student
mistreatment by any employee of the University Hospital or Medical Faculty
Associates ("l\/lFA") including faculty members (pre-clinical and clinical),
clerkship directors, attending physicians, fellows, residents, nurses and other
staff, and classmates in the Medical School community; (ii) encourage
identification of medical student mistreatment before it becomes severe or
pervasive; (iii) identify accessible persons to whom medical student
mistreatment may be repoited; (iv) require persons (whether faculty staff or
student) in supervisory or evaluative roles to report medical student
mistreatment complaints to appropriate officials; (v) prohibit retaliation against
persons who bring medical student mistreatment oomplaints; (vi) assure
confidentiality to the full extent consistent with the need to resolve the matter
appropriately, (vii) assure that allegations will be promptly thoroughly and
impartially addressed; and (viii) provide for appropriate corrective action.

The ultimate goal is to prevent medical student mistreatment through education
and the continuing development of a sense of community. But if medical
student mistreatment occurs, the School will respond firmly and fairly As befits
an academic community the School's approach is to consider problems within
an informal framework when approprlate, but to make formal procedures
available for use when necessary.

What constitutes medical student mistreatment

The School has defined mistreatment as behavior that shows disrespect for
medical students and unreasonably interferes with their respective learning
process, Such behavior may be verbal (swearing, humiliation), emotional
(neglect, a hostile environment), and physical (threats, physical harm). When
assessing behavior that might represent mistreatment, students are expected
to consider the conditions, circumstances and environment surrounding such

E18

//!xr\¢r\\v r~.»vv».¢.-.~ .

behavior. Medical student training is a rigorous process where the welfare of
the patient is the primary focus that, in turn, may appropriately impact behavior
in the training setting.

Examples of mistreatment include but are not limited to:

harmful, injurious, or offensive conduct

verbal attacks

insults or unjustifiably harsh language in speaking to or about a person

public belittling or humiliation

physical attacks (e.g., hitting, slapping or kicking a person)

requiring performance of personal services (e.g , shopping, baby sitting)

intentional neglect or lack of communication (e_g., neglect, in a rotation,

of students with interests in a different field of medic`ine)

disregard for student safety

denigrating comments about a student's field of choice

o assigning tasks for punishment rather than for objective evaluation of
performance (inappropriate scutwork)

o exclusion of a student from any usual and reasonable expected
educational opportunity for any reason other than as a reasonable
response to that student's performance or merit

¢ other behaviors which are contrary to the spirit of learning and/or violate

the trust between the teacher and learner.

Violation of this policy may lead to disciplinary action, up to and including
expulsion or termination.

lt is expected that when there is a need to weigh the right of an individual‘s
freedom of expression against another‘s rights, the balance will be struck after
a careful review of all relevant information and will be consistent with the
School's commitment to free inquiry and free expression.

Other mistreatment behaviors such as sexual harassment, discrimination
based on race, religion, ethnicity, se)

Methods of communicating to specific groups include but are not limited
to the following:

To medical students

o inclusion of a section on medical student mistreatment in the
Regulations for M.D. Candidates,
¢ inclusion as an agenda topic for l\/lSl, lvtSll, and l\/lSlll orientation,

E19 

a /l. . /.~.».-1\~/.~+..,1,..

Consultation

A medical student who believes she/he has been mistreated may discuss the
matter with the person who has engaged in the behavior or with his/her
department chair, the clerkship director, the residency director, the Assistant
Dean for Curricular and Student Affairs, the relevant staff supervisor, or the
Grievance Offlcer assigned to cases of medical student mistreatment who shall
be consulted when appropriate by any of the foregoing persons The Grievance
Officer will provide a copy of the medical student mistreatment policy and
procedures, respond to questions about them, assist in developing strategies
to deal with the matter and work in accordance with the procedure set forth in
Appendix A.

informal resolution procedure
An informal resolution procedure, which is initiated in the same manner as a

consultation entails an investigation by the Grievance Officer of the charges in
accordance with Appendix B.
E?O
Io<

n ,»\ ,A,\

//ui“».., ,......

.,.,_,` ..,l..l,\.,…I--/....J,..Ao-/.__f..¢_._at __ , _¢ 1_. ._

Formal complaint procedure

The formal complaint procedure is available when the informal resolution
procedure fails to resolve satisfactorily the allegation of mistreatment The
person who made the allegation of mistreatment (the "Complainant"), the
person against whom the allegation was made (the "Flespondent") or a
responsible School official may initiate a formal complaint,

A formal complaint is initiated by submitting to the Grievance Officer a signed,
written request to proceed with a formal complaint, The request is due within 15
business days after the person receives from the responsible School official a
statement of the disposition of the informal resolution procedure The
Grievance Officer will inform the requesting party of the process that will be
followed and provide a copy of the applicable procedure.



0utcomes

if the informal resolution procedure or formal complaint procedure results in a
determination that mistreatment occurred the findings and recommendations
shall be referred to the appropriate University, Hospital or l\/|FA official for
imposition of corrective action, including sanctions that the official is authorized
to impose A range of relevant considerations may be taken into account in
determining the extent of sanctions such as the severity of the offense, the
effect of the offense on the victim and on the University community, and the
offenders record of service and past offenses Sanctions may include, but are
not limited to, oral or written warning, termination of privileges to train/interact
with/evaluate medical students, probation, suspension, expulsion, or
termination of employment; provided that a respondent may not be dismissed
except in accordance with the procedural safeguards for faculty, residents,
staff, and students set forth in the relevant documents The appropriate
University, Hospital or l\/lFA official may impose interim corrective action at any
time, if doing so reasonably appears required to protect a medical student,

Redress of disciplinary action

Nothing in this policy or these procedures shall be deemed to revoke any right
that any member of the University community may have to seek redress of a
disciplinary action, such as a faculty member's right to maintain a grievance
under the Faculty Code.

Confidentia|ity

The Grievance Officer and other investigators and decision-makers will strive to
maintain confidentiality to the full extent appropriate, consistent with the need
to resolve the matter effectively and fairiy. The parties, persons interviewed in
the investigation, persons notified of the investigation, and persons involved in
the proceedings will be advised of the need for discretion and confidentiality.
inappropriate breaches of confidentiality may result in disciplinary action_

Retaliation

Retaliation against a person who reports, complains of, or provides information
in a mistreatment investigation or proceeding is prohibited Alieged retaliation
will be subject to investigation and may result in disciplinary action up to and
including termination or expulsion.

False claims

A person who knowingly makes false allegations of mistreatment, or who
knowingly provides false information in a mistreatment investigation or
proceeding will be subject to disciplinary action (and, in the case of students,
consistent with the Honor Code)_

, E~°:i

Time limits

The School aims to administer this policy and these procedures in an equitable
and timely manner. Persons making allegations of mistreatment are
encouraged to come forward without undue delay.

interpretation of policy

The Office of the Vice President and General Counsel is available to provide
advice on questions regarding interpretation of this policy and these
procedures



Appendix A: Consultation Procedure

l .



The consultation consists of one or more meetings between the
Grievance Officer or his or her designee ("the Officer“) and the person
who requests the consultation.

The Officer will provide a copy of the medical student mistreatment
policy and procedures to the person requesting consultation and
respond to questions about them. The Officer may discuss the situation
with the person, assist in developing strategies to deal with the matter,
determine (and notify such person) that no further action is necessary,
or initiate the informal resolution procedure under Appendix B.

The Officer will prepare a record of the consultation, which will be
maintained only in his or her office Such record (i) will be maintained by
the Officer for a ten year period (and thereafter may be discarded), and
(ii) will not be made a part of an individual‘s personnel, departmental or
other employment related records if the person accused of
mistreatment is identified by name or can be identified by the nature of
the incident then that person alleged of mistreatment will be notified (by
the Officer) of the allegation and the complainants name(s) will also be
disclosed Such individual shall have an opportunity to review the record
of the allegation and submit a written response which will be maintained
by the Officer, The record will be treated confidentially to the full extent
possible consistent with fairness and the University's need to take
preventive and corrective action

When the Officer has reason to believe that criminal conduct may have
occurred or that action is necessary to protect the health or safety of any
individual, the University, Hospital, or MFA may take appropriate actions
consistent with its policies to refer the matter to appropriate authorities
Under these circumstances it may not be possible to maintain complete
confidentiality with regard to the matter.

Appendix B: informal Ftesolution Procedure

l.

2.

A person who requests consultation (the “Person“) may pursue an
informal resolution

The Officer will ask the Person to provide a factual account of the
alleged mistreatment and to sign a statement to such effect The Officer
may assist the Person in preparing a signed statement

The Officer will inform the person accused of mistreatment ("the
Respondent") of the allegation in sufficient detail to enable the
Responderit to make an informed response

The Officer will (i) investigate the alleged mistreatment as promptly as
circumstances permit, (ii) afford the Fiespondent a reasonable
opportunity to respond to the allegation (iii) advise the parties and
persons interviewed or notified about the alleged mistreatment of the
need for discretion and confidentiality.

522

»\,»-\¢»\,-\

top

Upon initiating an investigation, the Officer may inform University,
Hospital or MFA officials who would be charged with recommending
corrective and disciplinary action (“Fiesponsible Officials") of the fact
that an informal resolution procedure is under way.

Upon concluding the investigation the Officer will report his or her
findings on the matter to the Responsible Official, and may include a
recommendation as to what action, if any, should be taken. Corrective
or disciplinary action shall be imposed by the Fiesponsible Official, in his
or her discretion, consistent with his or her authority

if the Officer is unable to resolve the matter informally, the Responsible
Official shall determine, based on the report obtained from the Officer,
whether or not to impose corrective or disciplinary action Any corrective
or disciplinary action imposed by the Flesponsible Official shall be in his
or her discretion, consistent with his or her authority.

A Responsible Official will notify the parties of the disposition of the
informal resolution procedure to the extent consistent with University
policies, appropriate considerations of privacy and confidentiality,
fairness, and applicable law.

if dissatisfied with the disposition of the informal resolution procedure
the Person who alleged the mistreatment, the Flespondent, ora
Responsible Official may initiate the formal complaint procedure

Appendix C: Formal Complaint Procedure - Special Panels

A. initiation of special panel procedure

l .

The party requesting to proceed with a formal complaint must file a
written request to such effect with the Officer. The request must be filed
within 15 business days after receipt of information from a Responsible
Official of the disposition of the informal resolution procedure (See
Appendix B)_ The written request for a formal hearing (the "Complaint")
must state why the disposition of the matter should be modified or
overturned and may include a statement of the relief requested

The Officer will send a copy of the Complaint to the responding party
and the Vice President for Health Affairs (or designee).

An aim of the special panel process is to complete if feasible, the formal
complaint procedure within 45 business days of the Officer‘s receipt of
the formal complaint request

B. Establishment of special panels

1 .

A Complaint filed under Appendix C will be heard by a five~member
panel selected by lot by the Vice President for Health Affairs, as
described in Section C below. Panelists will be selected from a pool of
15, six of whom are faculty members appointed by the Vice President
for Health Affairs, six of whom are students appointed by the Assistant
Dean for Student Affairs and three of whom are staff members
appointed by the Associate Vice President for Human Resources
Each appointee to the pool ordinarily will serve a two-year term. The
appointing official should stagger the appointments so that, if feasible
the terms of not more than five of his or her appointees expire in any
year_

An appointee to the pool may be removed and replaced at any time, at
the discretion of the appointing official The appointing official should
promptly fill vacancies in the pool according to the procedure in Section
B_t above.

C. Selection of panel

l .

Within five business days of receiving the Complaint, pursuant to
Section A.2, above the Vice President for Health Affairs (or designee)
will select by lot the five-member panel from the pool. Two of the panel
members will be drawn from the same status group as the Respondent,

E_23

.4.- /--'... .,.,\4_,_,.__¢ l,_»._..l



two panel members will be drawn from the same status group as the
Complainant and one panel member will be drawn from among the pool
members in the remaining status group No member of a faculty
member's department may serve on the special panel. Within the five-
day period, the Vice President for Health Affairs (or designee) will notify
the Officer of the names of the special panel members

The Officer will notify the parties of the panelist names Within three
business days of receipt of the notice either party may submi' to the
Vice President for Health Affairs a written objection to designation of any
panel member. The objection must clearly state the reasons for the
objection The Vice President for Health Affairs may, at his or her
discretion, replace a challenged panelist with another member of the
pool from the same status group.

A designated panelist who at any time has or may reasonably be
perceived as having a conflict of interest or is otherwise unable to serve
on a special panel shall recuse him or herself, and notify the Vice
President for Health Affairs of the recusal For sound reasons which
shall be disclosed to the parties and panel members, the Vice President
for Health Affairs in his or her discretion, may replace a panel member.
The successor panel member shall be selected by lot by the Vice
President for Health Affairs from among pool members of the replaced
panel member's status group.

D. Scheduling the hearing

1.

Within five business days after their appointment special panel
members will select a chairperson The special panel will set a hearing
date and time The hearing will be held within a reasonable time,
normally within 20 business days after the special panel is appointed
Panel members may not communicate with either party outside the
presence of the other party.

The special panel chairperson will notify the parties of the hearing date
time, and location at least seven business days before the hearing
Within two business days after receiving notice of the hearing a party
with a scheduling conflict may submit to the chairperson a request for
postponement The chairperson, after consulting the special panel
members, has discretion to reschedule the hearing. All parties will be
notified as soon as feasible if the hearing is rescheduled

if a party does not appear for the hearing within 30 minutes after the
scheduled time, the special panel will decide whether to reschedule the
hearing or proceed

E. Conduct of hearing

l.

,»,'l.. I.~..~~L\.-~ /.-¢..,l,\..+.~ /.ev.§(.+..,-.,~+.~.n..v L.¢».».~l

The special panel chairperson will preside at the hearing and decide
procedural issues Only persons participating in the proceeding may be
present during the hearing except as otherwise provided in these
procedures. The hearing will be conducted in the following sequence

(a) Preliminary matters The chairperson will introduce the parties, their
counsel or advisors, and the special panel members; review the order of
proceedings; explain procedures that govern use of the tape recorder;
and present a brief summary of the Complaint.

(b) Opening statements The party who requested the hearing may
make an opening statement. The responding party may then make an
opening statement. Each opening statement shall not exceed 15
minutes.

(c) Presentation of Complaint. The party who requested the hearing
may present to the panel testimony, witnesses, documents or other
evidence Following the testimony of the party who requested the
hearing, and of each witness, the responding party may ask questions
(d) Response to Complaint. The party who responded to the Complaint
may present testimony, witnesses, documents or other evidence to the
panel Following the testimony of the responding party, and of each

524

witness, the party who requested the hearing may ask questions
(e) Closing statements The party who requested the hearing may make
a closing statement The responding party may then make a closing
statement. Each closing statement shall not exceed 15 minutes

2. Special panel members may ask questions of parties or witnesses at
any time during the hearing

3. The hearing will not be conducted according to strict rules of evidence.
However, the special panel chairperson may limit or exclude irrelevant
or repetitive testimony and may otherwise rule on what evidence may
be offered.

4. When the hearing cannot be completed in one session the special
panel chairperson may continue the hearing to a later date and time.

5. The hearing will be recorded on audiocassette. Either party may obtain
a copy of the recording at reasonable cost, on written request.


F. witnesses

1. Each party (and the panel) may ask witnesses to testify at the hearing,
but no person may be compelled to testify However, each party shall
have a right to know prior to the hearing the contents of and the names
of the authors of any written statements that may be introduced against
him or her, and to rebut unfavorable inferences that might be drawn
from such statements,

2. At least three business days before the hearing each party must
provide the chairperson and the other party a list of witnesses he or she
intends to present at the hearing

3_ The special panel may request that additional witnesses appear. The
Officer will, if feasible arrange for the appearance of these witnesses

4. Each party is responsible for notifying its witnesses of the hearing date
time, and location. A hearing will not necessarily be postponed because
a witness fails to appear.

5. All witnesses will be excluded from the hearing before and after their
testimony A witness may be recalled at the discretion of the special
panel chairperson

6. A University, Hospital or l\/ll~'A employee must obtain permission from
his or her supervisor to be absent from work to appear at a hearing.
Employees will be paid while appearing at a hearing during working
hours, but not for other time spent on the Complaint during or outside
working hours

7. A student must obtain permission from his or her professor to be absent
from class to appear at a hearing

8. Supervisors and professors should be aware of the importance of
hearings and not unreasonably withhold permission to appear at a
hearing if an employee or student needs assistance in obtaining
permission to appear at a hearing, he or she should contact the Officer.

G. Advisors

1. Each party may be accompanied by not more than two advisors, who
may be University, Hospital or MFA employees or other persons the
party selects.

2. Except as contemplated by Section 3 below, no advisor may speak on
behalf of the party, make an opening or closing statement, present
testimony or examine witnesses. The advisor's role is limited to
assisting the party to prepare for the hearing and providing the party
private advice during the hearing

3. Notvvithstanding the preceding paragraph, in the event that a faculty
member shall be involved in a hearing and such person has active
representation the other party involved in the hearing will also be
allowed active representation in that event each party shall be
permitted to select an advisor, who throughout the proceeding may (but
shall not be required to) speak on behalf of the party, make opening and
closing statements, and examine witnesses

4_ A Complainant or Respondent who plans to be accompanied by an

_E25

. ~ i~.¢v.».»~n A,l../,~»».L.,~I,~o..,l~...¢,`/»..§,\o..,\r.¢..,.,`.,.o L.¢.~.l

attorney or other advisor at the hearing must notify the chairperson and
the other party at least five business days before the hearing

The special panel may request or the University may provide an advisor
to be present at any hearing to advise the special panel

The University may have an observer present at any hearing



H. Decision after hearing

1.

After the hearing the special panel will meet in closed session to review
the hearing and make a decision on the Complaint, consistent with the
substantial weight of the evidence The decision must be approved by a
majority of the special panel members

The special panel report of its decision must be in writing and set forth
findings of fact, conclusions and, where appropriate recommendations
for corrective or disciplinary action

The special panel will submit the report of its decision to the Vice
President for Health Affairs within ten business days after the hearing
ends

lt the special panel concludes that medical student mistreatment
occurred, the Vice President for Health Affairs will forward a copy of the
special panel report to an official responsible for implementing corrective
or disciplinary action After reviewing the special panel report, a
Fiesponsible Official will decide whether to impose corrective or
disciplinary action, consistent with that official's authority. A Fiesponsible
Official will notify the parties of the disposition to the extent consistent
with University policies, appropriate considerations of privacy and
confidentiality and applicable law. A Responsible Official may, in his or
her discretion send a copy of the special panel report to the parties (at
their home addresses of record, by courier, overnight mail or certified
mail, return receipt requested). The report sent to the parties may omit
portions, to maintain consistency with University policies regarding
confidentiality

l. Fteview of special panel decision

1

//...‘..... .c,. .

._,..`,_ aj,_I~__-L._/,`¢_.J__¢~l,__l.;._..¢__, 414

A party dissatisfied with a special panel decision may submit a request
for review to the Vice President for l~lealth Affairs, who will transmit the
request to the senior official responsible for oversight of the status
groups to which the parties belong

The request for review must be in writing and set forth reasons why the
special panel decision should be modified or overturned The review
must be based on the hearing record and may not present new
evidence or testimony

The request for review must be submitted within 15 business days of the
paity's receipt of the special panel decision. if the request is not
received by then the special panel decision will be the final University
decision on the Complaint.

The senior official(s) will strive to issue a final decision on the review
within 20 business days following submission of the request for review
The decision of the senior official(s) shall be the final decision on the
Complaint within the University,

When the special panel decision is final, or when the final decision on a
review is issued, the VPHA will provide a copy of it to the l~`iesponsible
Official for implementing corrective or disciplinary action, Any corrective
or disciplinary action taken by the Flesponsible Official shall be within
discretion, and consistent with the authority of the Responsible Official.
A range of relevant considerations should be taken into account in
determining the extent of sanctions such as the severity of the offense
the effect of the offense on the victim and on the University community
the consequences of the sanction to the Ftespondent, and the offender's
record of service and past offenses Respondent will be promptly
notified of the outcome

A Fiesponsible Official may in his or her discretion, send a copy of the
final decision to the parties (at their home addresses of record, by

E26

l courier, overnight mail or certified mail, return receipt requested). The
copy sent to the parties may omit portions, to maintain consistency with
l University policies regarding confidentiality

top
f Appro i/ed by the Medical Center Facu/fj/ Senate
February 6, 2002

The George Washington University is an Equal Opportunity/Affirmative Action Employer
Disabled individuals who need special information should call the Office of Disability Support Services. (202) 994-8250 (TfD/voice)

¢r1§§§?¢
:~:+z§s§isiiiet~i
:UNIVERSI'§'Y

\V.~XSHINCS`!`(JN DC

Responsible University ()fficial:
Assistant Vice President for
University Compliance and Privacy
Responsible Off`rce: Cornpliarrce and
Privacy Office

Origination Date: Not Available

N()N-RETALIATION POLICY

Policy Statement

Retaliation against members of the University community who make good faith reports
regarding potential University-related violations of laws, regulations or University
policies is prohibited, and violators may be sribject to disciplinary action

Reason for Policy/Purpose

To comply with applicable federal and local laws prohibiting retaliation, and to promote
the fair treatment ofmembers of the University cornmunity \vho nialns

 

THE GE O RG E
WASHINGTON
UNIVERSITY

WASHINGTON DC

GUIDE TO STUDENT RIGHTS
AND
RESPONSIBILITIES
2006-2007

Statement ot"§nxttcnt Rights and Responsit)tlities
Umvcrsit_v Policy on Equal C)ppominity

Policy on Sexu:il H_irassn'ictit

Student Gmcvancc procedures

Code ot‘$ttidcnr Conduct

Code ot.i\t:acietitic itit iialHarassiiicritFlX.-\l, p_ F`a/sificatio)i a)idforgerj»' of U')iiverrity' iz€rzi’!e))iic
documents - knowingly rriakirig a false statement,
concealing material iriforrnation, or forging a Uni\ ersity
official's signature on any University academic document
or record Such academic documents or records may
include transcripts add-drop fomis, requests for advanced
standing requests to register for graduate-level cotirses, etc
('Falsification or forgery of non»acadernic University
docuriients, such as financial aid forms sliall be considered
a violation of tlie nori~acadeiriic student disciplinary code )

5) Facz/rlatirig academic dishonesty - intentionally or
knowingly helping or attempting to help anotherto commit
an act of academic dishonesty

Section Z: Reportzige

(a) lt is the moral responsibility but not the sanctioned otiligzitiori

tiinless otherwise provided herein) ofeach member ofthe George

\V;i_r
presidtng over cases. The presrdmg oftlcer will have no vote tn the
delrberattons on estabhshrng gurltor recornmendmg a sanctrorr at the
heanng

(c) Heartng Panels selected from members ofthe Acaderrnc lntegrttj.
Councrl shall adjudtcate all cases ansxng under thxs Code The
Associate V\ce Presrdent for Academtc Plannmg and Spec\al Pro)ects
or a desrgnee will select and convene heanng panels as needed A
Heanng Panel shall be compnsed of a prestdtng ofhcer, two student
members and two faculty members Two ofthe members shall be
from the home school ofthe respondent(s] One ofthe members shall
be from the home school ofthe course Should Academic lntegnty
Councrl members from the home schools of the respondent and
course be unavarlable to ad)uthcate a case, the Assoctate Vrce
Presrdent for Academic Plannmg and Special Pro)ects or a destgnee
may appoint other Academrc lntegnty Councrl members as
substrtutes_

16 Gutde to Student Rrghts and Responsrbtlttres 2006-2007

(d) Cases ansing m the summer may be adjudrcatetl m the summer,
provrdmg that members ofthe Acaderruc lntegnty Councrl are
avallable. Otlrer»vrse they wrll be adjudxcated during the followmg
acadenuc year

(e`) All members ofthe Academrc lntegnty Counctl shall partxcrpate
m trainmg organized by the Assocxate Vrce Presrdent for Academtc
Plannmg and Spectal Pro)ects or a destgnee

Section 3: Selection and Removal ofAcademic integrity Council
Members

(a`) Dunng each spnng semester, a Selecnon Comrrnttee will handle
the nornmatron, apphcation and selectton processes ofthe Academrc
lntegrtty Councll members who wrll serve m the next academrc year
Tlns comrruttee shall be convened by the .»\ssoctate \/tce Pres)dent
for Academrc Planning and Spectal Pro)ects or a desrgnee, and wrll
be compnsed ofthe followmg members.

l`) the Faculty Co-Chalr ofthe Jomt Corrtmrttec of faculty and
Students,

2') the Student Co-Charr ofthe Jomt Commrttee ot`l"aculty and
Students;

3) the Charr of the Faculty Senate Comrruttee on Educatronal
Pohcy;

4) the Charr ofthe Student Assoctatron Senate Academrc
Affarrs Commtttee;

3) the Chatr of the Facttlty Senate Executtve Commtttee or a
desrgnee;

6) the Presrdent ofthe Student Assoctatton or a desrgnee

(b) The follow'tng cntena shall be used m the selectron ofthe
student rnernbers'

l) must be students regrstered for at least three credrt hours m
a degree-grantmg program ofthe School whrclr they are
representtng,

Z) must have made satlsfactory acadennc progress and be m
good academtc standmg,

3) may not have any drscrpltnary record or probatlon ofany
sort,

~t) may not hold any posrton, erther elected or appomted. m
the Student Assoctatron

(c) The follmvmg crrterta shall be used m the selectton ofthe Faculty
members

l) must be full~ttnte faculty members tn the School that they
are represertl]ng;

'Z) tnay not be elected members of the Facult_x' Senate

(d) l\/fernbers ofthe Academtc integnty Councrl who are charged
wtth any vlolatzon ofthis Code or the "Code ofStudent Conduct"
shall be suspended from partrctpat)on durtng the pendency of the
charges agamst them Members found gutlty of any vtolatron of thts
Code or the "Code ofStudent Conduct" shall bc dtsqualtfled from
any further parttcipatron in the Academrc lntegrxty Counctl faculty
members tnvolved m a pendmg case shall not parucrpate on a
Heanng Pancl dunng the pendency ofthe charge

(e) The Academic lntegrity Council, by a two»thirds vote ofthe
membership, may remove a meinber for non-participation Each
Academic Integrity Council shall, at the beginniiig ofits tenn, define
an expectation of participation for its members

(f) Vacancies, as they occur, shall be filled by the Selection
Committee

Section 4: Case Procedures

(a) Charges involving violations ofthe Code ofAcademic lntegrity
may be initiated by either faculty', students, librarians or
administrators Any charges should be made as expeditiously' as is
reasonably possible (normally within twelve working days except in
the summer or during academic breaks and holidays) from the
discovery ofthe infraction Charges niay be iriitiated as follows

l) A student niay initiate a charge of academic dishonesty
against another student, by refemng the case to the faculty
member involved and/or to the Academic Integrity Council
If the case is brought directly to the Academic lntegiity
Council, for action by a Hearing Panel, then the Associate
Vice President for Academic Planning and Specral Projects
or a designee shall promptly notify the instructor ofthe
involved course

2) \Vhen a faculty member initiates a cliarge or is made aware
ofa violation which the faculty member determines to be
substantive, the faculty member shall contact the Academic
lntegnty Office m order to discover whetherthe student has
ever been found guilty ofa charge ofacadeniic dislionesty

il lii hist offense cases, the instriictor shall either act
directly. in consultation with the Department Chair, or
refer the case to the Academic lntegrity Council for
action by a Hearing Panel An instructor v» ho acts
tlirectly' must present the student with specrnc charges
and a proposed sanction Sanctioris will be determined
in accordance with Article lll. Section 5 arid Article ll.
Section 2 of this Code

ii) lf the faculty member acts directly then the accused
student shall have the nght to appeal directly to the
Academic liitegrity Council, for action by a Heanng
Panel, should he or she disagree with the validity of
the charge orthc appropriateness ofthe sanction

iii) Second offenses shall go directly to the Academic
lntegrity Council, for action by a Hearing Panel

iv) lfa faculty member is inade aware of a \ iolation
which the faculty member tleterrrunes not to be
substantive, the faculty member sli;ill iiotrfy' the
complaining stiidcnt promptty'

35 All charges initiated by niembers ofthe adrniiiistratioii or
libraiiaris shall go directly to the Academic liitegrity
C`ouncil, for action by a Hearing Panel

(C) All actrons, on any level\sliall be recorded with the Ofnce ofthe
Associate Vice President for Academic Planning and Special
Projects This includes cases handled directly by instructors

(c) Deliberation ofthe hearing shall occur rn two stages the
establishment ofguilt and the recommendation ofsanctiont To hncl a
respondent guilty, three~quarters ofthe voting panel members must
agree Ifthe panel finds a respondent griilty. they shall also make a
recommendation ofsanction. i~\ sanction other than expulsion can be
recommended by three-quarters ofthe voting panel members A

saiictioii ofexpulsion can only be recommended by a unanimous vote
of the voting panel members.

(d) Reports ofthe Hearing Panel shall iriclude a finding of fact and a
determination ofthe guilt or innocence ofthe respondent Ifthe
respondent rs found guilty, then the reportwill also include a
recommendation ofsanction Sanctions will be determined in
accordance with Article IlI, Section 5 and Article H, Section 2 of this
Code 'Ihis report shall be forwarded to the Executive Vice President
for Academic Affairs, who will review the report ofthe Hearing
Panel. Ifrn the)udgment ofthe Executive Vice President for
Academic Affairs the sanction recommended by the Panel rs
signihcantly at vanance with sanctions imposed in closely similar
cases, the Executive Vice President for Academic Affairs may revise
the sanction before notifying the respondent ofthe Heaiing Panel`s
decision ofguilt or innocence and the decision as to sanction The
complainant, appropriate Department Chair and Dean shall receive a
copy ofthe Hearing Panel’s report and the Executive Vice President's
decision as to sanction

(e) These proceedings should be concluded as expeditiously as
possible The Heanng Panels should strive to have proceedings
concluded within seven weeks ofthe report ofthe violation
However, failure to do so shall not constitute improper procedure
under the Code

Section 5: Sancti`ons

(a) The recommended minimum sanction in first offense cases shall
be failure of tlie assignment in question The recommended minimum
sanction in repeat violation cases shall be failure ofthe course For
more senous offenses sanction may be suspension from the
University' for a specified, minimum time or expulsion from the

Unit ersity. Other sanctions may be appropriate for particular cases

(b) Sanctions ofsuspension or e‘) q lou a WS>> .luliet Lee 10/18/2006 9:40 AM >>>

Hi Scott

Here is the write up from the Chief Resident on the Surgery service for MJ Haijar-Neiad.

As we discussed before, he had much difnculty on the surgical rotation on a number of issues l think the
residents and attendings tried very hard to work with him. l also confronted him early on about his
shortcomings l am also quite troubled by the professionalism and integrity issues as outlined in the
attachment as well as verbal communications l reeived from the residents l know Reza Askari very well
as do you; he is a residents and physician of high integrity who gave him the benefit of the doubt l also
witnessed Reza giving him essentially daily feedbaclj§ z\' PC

TO: l\/lembers ofthe Professional Comportment Subcommittee
Bud Wiederman, M.D. Chairman
Carolyn Rabinowitz, M.D.
l\/lichael Fishman MSlV
Rachel Cohn l\/lSl\/

FRoM; Rh@naa M_ o@iai>@rg'r`\t~l\“"ilf,
Associate Dean for Student A`ffairs

DATE: April l7, 2007
Rl§: Rcview of Mohammad Javad l~lajjar-Nejad

Thanl< you for agreeing to serve on the Professional Corriportirient Subcommittee
reviewing Mr Hajjar-Nejad. The Subcommittee will be meeting on Wednesday, April 25. 2007
in 713 Conference Rooin for approximately two hours,

l§nclosed please find the following docunients.

l) Regulations for M D Candidates (please refer Section E)

2) Letter horn Dean. Schroth to Mr. Ha_j_iar»l\lejad informing him ofthe forrriatioii ofthe Professional
Comportment Subcommittee

3) Ernail correspondence between Dean Goldberg and Mr llaj}ar»Naj_jar regarding the Professional
Comportment Subcommittee meeting

11) Application information on Mr. Haj}ar-Nejad

5) l-etter from Dean Schroth to Mr. Haj_iar~Nejad summarizing meeting ofOctober 23_ 2006

6) First and second year grades

7) POM evaluation from Years l and 2

8) Third year clerkship evaluations from Medicine, OBGYN, Primary Care. Surgery and Psy'chiatry'
9) Notes and emails regarding Mr. llajjar-Nejad during third year rotations

10) Letter and documents sent by Mr_ Hajjar-Nejad to President 'frachienberg

l have invited l\/lr. Hajjar~Nejad to the meeting and have also asked Deans Schroth and Haywvood
to be available ifyou choose to interview them_ as well as several clerkship evaluators.

Please feel free to contact me should you have any questions

I_ I
~ev»t#t/+ 1/ w 1494 -

2300 F.Yr STR££T, N\t\’ - Ross HALL 7i3 Wrsr ~ \\’Asi~ii~croe\. DC :oo§;

2<1:»994~:98; ~ FA>; 202~994-0926

7~6”

From: Rhonda Goldberg

To: Mohammad Javad Hajjar-Nejad

Date: 2/20/2007 4:51PM

Subject: Professional Comportment Subcommittee
iii MJ

As you know frorn Dr. Schroth's letter to you dated December 27, 200£>, a Professional Comportment Subcommittee is
being formed to review reports about you of unprofessional behavior. l will be facilitating that process. l understand that
you were provided the Regulations for M.D. Candidates within which are the Professional Comportment regulations. As you
can see, the Subcommittee must consist of two students, from either the third or fourth years, and two faculty members, at
least one of whom shall be a member of the MSEC l am to notify you about the composition of the Subcommittee and you
are allowed ten days to object to any person's appointment to the Subcommittee

The Subcommittee l am proposing is

Dr. Bud Wiederman

Associate Professor and Vice Chair for Education
Dept of pediatrics

Dr Tim Crimmins

Faculty Member

Division of General internal Medicine

Michael Fishman MSl\/

Anisha Dua MSIV

f-`lease respond to me in writing (_email or paper) by March 2, 2007
Once a Subcommittee membership is approved, l will set up a meeting
Please feel free to let me know if you have any questions

Dean Goldberg

76

From: Mohammad Javad Haiiar-Neiad @gwu edu>
To: Rhonda Goldberg 

Date: 3/2/2007 9:06 Plvl

Subject: Response (possibly sparn' 10»8668)

Dear Dean Goldberg,

Per your request to call you immediately on Thursday conveyed to the student coordinator l\/ls Bradford at
Children’s National Medical center during student day, l am responding because you have told me to do
so. You informed me that l have ten days time to respond and set my deadline as l\/londay Therefore,
today l\/larch 2nd l am responding to you via email and if you request l can provide a signed copy at your

office

The Dean’s office, with the formation of three committees of three professors and/or deans accepted my
application to the Honor's program after review l was given the results by Dean Schroth, l\/ly application
was based on two respects research and three fields of interest The Dean's office approved my
proposal in order for me to participate in this program and complete out this plan

Furthermore, university regulations provide that for any remediation approval by the MSEC is first
required. Dean Scott stepped me down from the Honor`s program before going through a committee
process to verify and investigate the comments of the evaluations l obeyed with the Office of the Dean
and stepped down out of respect for this organization However, l should have been given due process
and taken through the correct procedures Now that the Dean’s office has not done this what is the exact
reason for formation of such a subcommittee The reason is vague_ Dean Scott told me during our
meeting with Dean Schroth that if l would not step down he would form a committee Now is after the

matter has taken place

Furthermore, Drt Lee provided in an email to Dean Schroth that l will be able to pass the surgery clerkship
given that l have good book knowledge even with the current evaluations and higher score requirements

for Honor’s students

Also, Dean Schroth provided me with a letter spelling out the program that he has made for me for the
third and fourth year of medical school. This was a meeting that you were not present for, but l am sure
you have a copy of the letter He informed me that he is the Dean and this is the program that l must
follow. l followed his order Now that l have stepped down from Honors, what is this committee supposed

to do'? l don't understand

l would very much appreciate that you inform the other leadership of the Dean’s office li you would like
me to do so, please let me know and l will proceed to do so As l said l have responded objectively and in
writing rather than over the phone so as to have no hearsay or ambiguity_ l would appreciate it if you
respond to me before Shelf exam time nears.

Sincerely,

fvlJ l-lajjar-Nejad, MSlll
GV\/USOM

@27/

From: Rhonda Goldberg

To: Mohammad Javad Hajjar~l\lejad

Date: 3/8/2007 5:45 PM

Subject: Re: Response (possibly spam: 10.8668)
MJ,

My email to you on february 20, 2007 was to request that you confirm that you have no objections to any of the proposed
Subcommittee members Since you did not object in your ernail, l will assume that all are approved and therefore l will set

up a meeting to review your situation.

Please understand that the purpose of the meeting is to discuss your behavior reported in your clinical evaluations from the
medicine, surgery and obgyn cleri>> Mohammad Javad Ha]iar-Ne)ad  3/2/2007 8 59 PM >>>
Dear Dean Goldberg,

Per your request to call you immediately on Thursday conveyed to the student coordinator Ms. Bradfor@gwu edu>

To: 
Date: 3/30/2007 12:49 Af\/l
Subj`ect: Response

Dear Dean Goldberg
As your order to respond within the ten day timeframe l am doing so.

With your permission l would lil

To; 
Date: 4/18/2007 6:40 PM
Subj`ect: Response to Dean's office email on April 17, 2007

Dear Dean Goldberg

l am writing this letter in response to your email on April 17, 2007 and stating the following based on
meritorious grounds and in line with the laws and regulations of The George Washington University

l. That on February 20, 2007 you emailed about a Professional Comportment Subcommittee (Exhibit t)

2_ That on l\/larcti 2, 2007 l responded to your email stating that there is no base for the formation ot any
committee for the reasons stated in rny response email. (Exhibit 2)

3 That you responded on l\/larch 8, 2007 stating that l did not object and that you would proceed with a
committee However, attention to my l\/larch 2nd letter clearly conveys that l objected wholeheartedly
interesting enough you cite that you don't understand my points in regards to the MSEC and the Honor's
curriculum ii e_, alternative curricu|um). There was a complete disregard for the valid and just points that
were raised You said that a meeting regarding this subject would be arranged and l would be contacted
but no email was sent (Exhibit 3)

4 That on l\/larch 20 and March 22, 2007 you wrote two emails and did not at all refer to the subject
raised by me and according to which University policies my objections were correct or not_ (Exhibit 4 and

5, respectively)

5 That on March 30, 2007 l provided three points that elucidated the subject for you. However, you did
not respond until seventeen (17) days later in your response, you did not respond to the original and

main point

6 That on April '17_2007 you emailed me without attention to my three points raised and no denial of my
argument This means that you agreed to what l said Furthermore, in accord with what l have learned
from you ten (10) days is the allotted time for a response per University procedure Your response was

after the ten day period

7. The policy and rules of our University are a right to its students, ln effect, this is our constitution that
we respect The right that our constitution at G\/\/ has given me l have not been allowed to use. The
Dean's offices’ unilateral decision making without follovving University procedures is unjust

Sincerely,

l\/lJ Hajjar-Nejad, t/lSlll
G\/\/USOl\/l

33

From: Rhonda Goldberg

To: Mohammad Javad Haj`j`ar-Nej`ad

Date: 4/19/2007 3:20 PM

Subject: Re: Response to Dean's office email on April 17, 2007
MJ,

The procedures for the Subcommittee on Professional Comportment are set forth in the 2006-2007 School of Medicine
and Health Sciences Bulletrn. l would specifically call your attention to Section E of the Regulations for M D. Candidates
which sets forth the procedures that must be followed. (this document rs also on the www.gwumc edu w@bsite). As is
stated in Section E(IO), you and or an attorney or advisor may attend the information gathering sessions of the
Subcommittee and may speak on your own behalf and present material for the Subcommittee to consider. I would suggest
that you direct any issues that you have directly to the Subcommittee As you have been previously notified, the
Subcommittee meeting will take place on V\/ednesday, April 25, 2007 at 5'15 p m rn 713 Ross Hall_

Dean Goldberg

>>> Mohammad lavad Hajjar-Nejad  4/18/2007 6:40 PM >>>
Dear Dean Goldberg,

lam writing this letter in response to your email on April 17, 2007 and stating the following based on meritorious grounds
and in line with the laws and regulations of The George Washington University

1. That orr Februai'y 20, 2007 you emailed about a Professional Comportment Subcommittee (Exhibit 1)

2 That on March 2, 2007 l responded to your email stating that there is no base for the formation of any committee for
the reasons stated in rny response email (Exhibit 2)

3 That you responded on March 8, 2007 stating that l did not object and that you would proceed with a committee
rlowever, attention to my l\larch 2nd letter clearly conveys that l objected wholeheartedly interesting enough you cite that
you don't understand my points in regards to the MSEC and the Honor's curriculum (_i.e , alternative curriculum). There
was a complete disregard for the valid and just poinE that were raised You said that a meeting regarding this subject

would be arranged and l would be contacted, but no email was sent. (Exhibit 3`)

4 That on March 20 and March 22, 2007 you wrote two emails and did not at all refer to the subject raised by me and
according to which University policies rny objections were correct or not, (Exhibit 

To: Rhonda Goldberg 
Date: 4/24/2007 l:01 Plvl
Subj'ect: Response

Dear Dean Goldberg

l would appreciate your consideration to my points below However, there is much lo be said and this is in
no way all inclusive and does not signify any agreement to anything

lt is a very short notice to tell me today that l can come and get my file one day before wednesday This
could have been done much further in advance

Also, the notice for this hearing was very late in coming again giving me short notice to bring my attorney
lam and have been working very hard to speak with my attorney who is out ol town so that he or
someone from his law firm would appear ln fact, given the very late notice l have spent most of my time
on coordinating my attorney to be present

l\/ly family works with two law firms, Ferguson, Schetelich 8. Ballew, P A and the Law Otfices of l\/lichael
Beasley ‘J\'e are working on finding a partner that practices in D C Additionally no discovery has been
provided one day before \/\/ednesday,

This is not fair at all

Sincerely,

lvl,J. l~lajjar-Nejad

-~-~- Original l\/lessage 

From' Rhonda Goldberg 
Date: Monday, April 23, 2007 4:47 pm

Subj`ect‘ Professional Comportment Subcommittee
To: l\/lohammad Javad Haj`j'ar-Nejad 

> l\/lJ,

>

> As you know, the Professional Comportment Subcommittee is meeting at
> 5:15 on V\/ednesday, April 25, 2007 in 713 Ross Hall conference room

> As l mentioned in my previous email, l would be happy to meet with

> you prior to that meeting to discuss the process and answer any questions
> l have distributed materials to the Subcommittee for their review, a

> copy of which you can pick up from Natalie in the Dean's office ln

> addition, please notify me by 2100 p.m. on Tuesday, April 24, 2007 if

> you plan to bring an attorney/advisor to the proceedings lf you

> would like to submit any material for the Subcommittee to review in

> addition to the material in the packet mentioned above, please either

> email it to me by tomorrow evening and l will make copies for them, or

> bring 5 copies with you to the meeting

>

> Feel free to let me know if you have any questions

>

66

> Dean Goldberg

§i

From: Rhonda Goldberg

To: Mohammad Javad llaj`j`ar-Nej"ad

Date: 4/25/200711:35 AM

Subjec”t: professional comportment subcommittee
iviJ

Piease call me as soon as possible
202-994-3]76

Dean Goldberg

§§

From: Rhonda Goldberg

To: Mohammad .`lavad Haj`j'ar»flej`ad

Date: @gvvu edu>

To: 
Date: 4/25/2007 3:55 Pl\/l
Subject: Response

Dear Dean Goldherg,

l was preparing lor lhe hearing loday_ l recenlly checked lhal your ofllce had called and canceled lhe
hearing for today l rnlorrned rny attorney that your ollrce had canceled and has re-scheduled lo ne) >> Mohammad Jayad Ha)gar~l\le]ad  4/25/2007 355 Pt'l >>>
Dear Dean Goldberg,

l was preparing for the hearing today. l recently checked that your office had called and canceled the hearing for today l
informed rny attorney that your office had canceled and has rescheduled to next vreel< May 2, 2007 at 5:00 P,M. at the
same location l will inform him to contact you as soon as possible to forward his request to you and receive the file you
recommended yesterday

Srncerely,

M.). lia)]ar~l\le)acl, l\'lSlll
GWUSOM

91

From: Rhonda Goldberg

To: Mohammad Javad Haijar-Nejad

Date: 4/26/2007 7:22 PM

Subject: Professional Comportment Subcommittee
MJ,

The Professional Comportment Subcommittee meeting has been rescheduled for T`nursday, May 3, 2007 at S:OO p  in the
713 Conference Room of Ross Hall, please let me know not later than Monday at noon whether or not you will be bringing

an attorney/advisor

Dean Goldberg

942

From: Mohammad Javad l~laj‘jar~l\lejad 

To: 
Date: 4/27/2007 528 Pl\/l
Subj`ect; Rule to Follow for Composition of the Subcommittee 6-19, and in advance Sections l-

5 (possibly spam' 5 9793)

Dear Dean Goldberg,

P|ease allow me to summarize my concern (s) and request in line with lvlD Candidate Regulations and
University policy.

A_) This email is in no way all inclusive and does not signify any agreement to anything
This only deals with the committee selection and my other motions will be provided on hearing day l he
point of the email below is that the entire issue of discussion was about whether to form a committee or
not_ lt had nothing to do with selection of its members This is because l had already stepped down from
the Honor`s program You bypassed that discussion by not responding and by selecting committee
members while the point of a committee was not addressed yet. You did this without first addressing the
factual reasons that would necessitate starting such a process

B.) Starting the selection of committee members without given full discourse and
consideration of Sections t-S of Article E is plain and simple wrong tn fact due process was not given
and sections of 1~5 of Article E as spelled out in the l\/lotion abrogated

l tn my last email on April 18, 2007 l explained that since the start of our dialogue
together you never responded to my original objection The objection was that a committee was not
formed at the time l was stepped down from the Honor's program.

2_ You, as a Dean, did not respond to my objection l was not told directly that l am not
right and that a committee was being formed for the same reasons as before and that the members of this

committee are as follows

3. As a result, the original reason for the need to form a committee was not addressed
You rather repeatedly denied me a response and unilaterally proceeded to form and corifirm your own
committee members without my input as the record ot emails very clearly like daylight shows

4. lf you now wish to form a committee for those same reasons lam guaranteed certain
specific rights from our regulations and university policy

5. Additionally, there was never one all inclusive email that put forth the exact factual
reason for formation of a committee and the exact members for that committee for those particular
reasons There is a lack of a final list of committee members to allow me the right to decide who would be
on such a committee_ This is both haphazard and one-sided, being demonstrable of a complete lack of
respect for the l\/lD Candidate Regulations This method of conduct is not straightforward and raises

significant concern

6. This is unilateral and haphazard delineating a lack of compliance vvith the regulations
as set forth. A number of these points are illustrated below, and are to be provided in a motion requesting
dismissal during the hearing, however lam providing them to you now so that you will have time to correct
the errors and so that you will have been notified well in advance of next week;

a Section 6 of Article E states that the subcommittee and its chair are to be named by
the Chair of the l\/lSEC. First, l have not been informed who the chair of the MSEC is, ln your February
20, 2007 email you directly state that you have chosen the subcommittee members There was no
response to my l\/larch 2, 2007 email questioning the point for the formation of a committee and with a
very direct objection Your l\/larch 8, 2007 response says that you assume all are approved referring to

93

the members you selected and that you confirmed without my input. Also, as a side point you state in
l\/tarch 8, 2007 that you will contact me as soon as a meeting time and date have been set. You did not do

as you said you would

@_ Further, in line with Section 6 of Article E, l have to be notified who of the two faculty
members is a member of the MSEC during selection of members /-\s a Dean you have not notified me so
and as a result of this denied my right to know per this article and Section 7 of Article E in approving

members of a committee by me

9 f»/loreover, without my confirmation and approval on March 20, 2007 you changed one
of the faculty members again in violation of Sections 6 and 7 of Article E

d /»\s a continuation of show of neglect for the Regulations you hold students
accountable to but you yourself don't follow you changed one of the two (2) students and have not
informed me up until today who of the three (3) students you have emailed me is on the committee that
you selected and confirmed all by yourself

7 l have been denied my right to participate in the selection of a committee for the ,
above stated reasons_ in accord with Section 7 of Article E and one that l believe would have an intimate
understanding of the idiosyncrasies of the matter due to certain specific circumstances of this case

3 Also, additional errors in procedure were committed that are present in the tvlotion
that Requests Secondary Dismissal based on errors in procedure

9 According to the regulations that allow me a right to participate in this process l have
selected the following committee members, please know that l respect each professor and student that
you have suggested but the guidelines allow me the right to have a say in this matter

10, Faculty lvlember No. t' Dr_ lilatttiew Mintz_ Associate P’rolessor of Medicine

11 Faculty lv’lember No. 2 Dr t b

Sent Friday, May 4, 2007 4:30 pm
To msdrmg@gwumc.edu
Subject Questions Presented to and for the Committee

Dear Dean Goldberg,'

Here are my questions that the committee stated I have until 5 P.M. today to submit. l would
appreciate you forwarding them to the committee.

(1) lf the Dean's office has as its primary response that all concern (s) risen by me will be
addressed by the sub~committee, then why does the sub-committee close the door on the matter
of grades/evaluations by stating that they will be not be considered but rather the focus will only
be on the behavior issues? W`riy did the dean's office not respond to my objections and designate
the responsibility to the committee which clearly explained that this is not its role?

(2) What is the reason for the above way of proceeding if the behavior issues were drawn from
the eva|uations, which in turn determine the grades?

(3) During his statement to the Committee, Dean Schroths’statement that l had not informed the
Office of the Dean about not taking the Surgery Shelf exam does not match with the email from
his secretary Ms. Johnson stating that l had spoken to her about this already. ls there a
communication barrier in the Office of the Dean regarding such matters, and if so, what are its

implications?

(4) Also, in his timeline Dean Schroth states that this matter started in April of 2006, however,
given that the third year clerkships do not start until July, does this timeline provide for an
accurate reflection of the facts of this case?

(5) ln line with the above question, why did the Dean's office include new documents in the file
that were not given to me in advance?

(6) In regards to the above question why was there a letter provided of our October 23, 2006
meeting that was never given to me? The Dean's office has always communicated with me by
email, so why is there not any email record of such a letter? Also, along with that, why does the
letter not accurately reflect the contents of our meeting together as spelled out in my brief to the
case?

(7) Will the committee being willing to satisfy the necessary proper investigation of this matter by
speaking with my other clinical supervisors (Departments other than medicine and surgery) about
my interactions with them and residents during their respective rotations?

(8) Pertaining to the question above, will the committee in order to fully satisfy a proper
investigation of this matter explore from the departments in the hospital (other than medicine and
surgery) if they give consideration of student behavior in evaluations?

(9) lf Dr. Lee thought it was necessary to give me any instructions on performance, why did she
not inform me in writing before she submitted her letter to the Deans at the very end of the

c|erl'~‘i'i

¢VOHAMMAD JA VAD HAJJAR-NEJAD v THE GEORGE WASHINGTON
UNIVERSITY, CIVIL ACTION NO. 1:1()-cv-()626 (CKK)

PLAINTIFF'S
THIRD AMENDED COMPLAINT

EXHIBIT 17

(Affidavit of Mr. Jad Sarsour, Plaintiff’ s Emergency Counsel
for MSEC)

GILL & GALLINGER LLP

LOS ANGELES l WASHINGTON | ST. LOUIS

1750 Tysons Boulevard, Suite 100
McLeaii, VA 22102
P: (7()3) 992~6849
F: (703) 940-7077
November 8, 2007

Mr. Gustavo F. Velasquez
Director

Office of Human Rights

Government of the District of Columbia
One judiciary Square

441 4th Street NW

Suite 570N

Washington, DC 2000]

Re: Docket No. 08-020-EI

Sub_ject: Mohammad Javad Hqjj'ar-Nejad i~'s. The George Washington University
School ofMedicine and Health Sciences

Dear Mr. Velasquez,

I was present on June 18, 2007 during the MSEC hearing against Mr. Hajjar-Nejad as
emergency counsel.

I witnessed firsthand that he was discriminated against I have presented the facts clearly

and concisely below in my affidavit that is signed, sworn and notarized

Very 'I`ruly Yours,

J€id N. Sarsour. Esq.
Gill & Gallinger, Ll.P
jsarsour@gillgallinger.coiii

GILL & GALLINGER LLP

LOS ANGELES l WASH]NGTON| ST. LOUIS

1750 Tysons Boulevard, Suite 100
l\/IcLean, VA 22102
P: (703) 992-6849
F: (703) 940-7077

AFFIDAVIT FOR DISCRIMINATION

l, iad N. Sarsour, witness UNDER OATH SWEAR that l am an attorney and TESTIFY

THAT:

l fully affirm the accuracy of the facts contained within the Medical Student Evaluation
Committee (MSEC) transcript hearing (See Exhibit 2, Transcript, End, pgs. l-ZI). lt was
transcribed by Mr. Hajjar-Nejad after being denied permission to tape record the June 18,
2007 hearing l was present during the hearing as emergency counsel.

The hearing was one-sided and proper defense and freedom to speak freely was not
permitted Mr. Hajjar-Ncjad vvas not perniitted to speak frecly, was told to be quiet
when trying to defend himself, and was not allowed to ask any questions. During the
end, he was able to speak to the MSEC after being forced to remain silent most of the
session ln fact, prior to thc hearings start, the Dean, Ms. Rhonda Goldberg, told him to
remain silent and to only respond to questions. Even while speaking, he was told to stop
speaking by Dr. Micliael Golder. Upon examining the regulations, it was apparent that
this is riot thc appropriate procedure Also. he was denied the right to bring any witiiesses
forward

l\/lr. Ha_jjar-Nejad asked that the conimittee review and respond to the 21 questions he

presented to the lower Subcommittee on Professional Comportment of the MSEC who

”)

6.

GILL & GALLINGER LLP

LOS ANGELES [ WASHINGTON l ST. LOUIS

1750 Tysons Boulevard, Suite 100
McLean, VA 22 102
P: (703) 992-6849
F: (703) 940-7077

met on May 3, 2007 (See Exhibit l, pgs. 98-102). He explained that the Dean removed
him unjustly from the Honors Academic Program based on false ev'aluations. He was
told by the Chairman of the Subcommittee that his questions were concerned with
process and thereby all ignored. This is in violation of the regulations that provide for
questioning and cross-examination (See Exhibit l, pgs. 130-134).

He explained clearly to the members of the MSEC and Chairman of the Subcommittee
that the restrictions against him were not uniform. ln fact, upon examining the record,
they are absolutely discriminatory In effect the administration of the dean’s office
changed the school’s regulations specifically for Mr. Hajjar-Nejad by changing grading
policies (See Exhibit 3, pgs. 101-l 14).

l\/[r. Hajjar-Nejad put in plain words that he had communicated with the Deans that he
was removed from the Honors Academic Program without the formation of a committee
review process which was riecessziry because he was admitted into the program based on
a committee review and the regulations necessitated such a process (See Exhibit l, pgs.
75-94). He conveyed that the Deans, precisely Drs. Scott Schroth and Jim Scott, told him
to leave the Honors program and stop doing all research on heart disease (See Exhibit 3,
pgs. l~l8).

Mr. Hajjar-Nejad stated that the Dean told him on October 23. 2006 that he did not want

him to follow a direct path into stirgery as a profession Additionally. he informed the

i\))

10.

GILL & GALLINGER LLP

LOS ANGELES l WASHINGTON| S'l`. LOUIS

1750 'l`ysons Boulevard, Suite l0()
McLean, VA 22l02
P: (703) 992-6849
F: (703) 940-7077

MSEC members that the dean stated his comments on research made the dean angry (See
Exhibit 2, Transcript, End, pgs. l-2l).

Furthermore, Mr. Hajjar-Nejad elucidated that the dean and his administration were
actively discriminating against him during the subcommittee hearing by selectively
choosing documents to place on the record for review by the subcommittee.

Mr. Hajjar-Nejad enlightened the MSEC that the Dean was pre-informing and biasing
clerkship directors against him so that he would receive capricious and damaging
academic evaluations, Along with this, he clearly conveyed that he had appealed his
grades in medicine and surgery according to the regulations and had not received a
response (See Exhibit 2, pgs. 126~127).

Mr. Hajjar-Nejad informed the MSEC that the Dean, Dr. Scott Schroth had emailed the
Director of the Medicine clerkship, Dr. Robert Jablonover, informing him that he liad
leveled criticisms at the Director and the Department of Medicine (See Exhibit 2, p.l5).
This violated the confidentiality clause of the university non-retaliation policy and
resulted in retaliation against Mr. Hajjar-Nejad.

Additionally, Mr. Hajjar-Nejad stated to the MSEC that Dean Scott Schroth had told the
Director of Surgery to give him a conditional or failing grade (See Exhibit l, p.95) after
the Director had explained that he would pass the clerkship (See Exhibit, p. 9()). This is a

distinct act of discrimination against Mr. Hajjar-Ne_jad.

GILL & GALLINGER LLP

LOS ANGELES l WASHING'I`ONI ST. LOUIS

1750 Tysons Boulevard, Suite 100
McLean, VA 22l02
P: (703) 992~6849
F: (703) 940-7077

ll. lmportantly, the matter of timing was brought before the MSEC (See Exhibit l, pgs. 55-
56). Additionally, upon examination of the record, it showed that the Dean had broken
rules that she had set. For instance, an apparent ten day filing period for responses was
not honored by the Dean (See Exhibit l, p.83)

12. On June 24, 2007, I delivered by certified mail a letter to the Dean stating that it was
inappropriate that the dean did not provide Mr. Hajjar-Nejad the subcommittee
recommendations until after midnight of the day of the MSEC hearing.l This was
damaging to him despite the fact that the hearing appeared to me to be fixed by the Dean
in advance The Chairman of the MSEC, Dr. Jeffrey Al_\iissioxs

 

i\irr_»icii cii\'ri§i»: 1' ` s
i»'i'¥riii § i ii t s c S@Hooi or i\lrr)rci.\ir~_ Ai~.'o l~lr».irii Sciences

 

Date: November 5,_2_|103

   

~~ QFFER OF AC,CEPTAN__CE

l,ipon reconiincridrition by the Committee on Adrnissioris, and with approval of the School of Medicine and Health Sciences of The George Washington
University. Mohammad Ja__lla)"|ar-n_ejad__(;_\_Al\/l : _11569366[ is hereby offered admission to the Doctor of Medicine degree program for the
academic year beginning on August 18, 2004 This offer is subject to conditions set forth below aird execution of the Certrt`ieation by Appliearit.

C_(_JL’DI,'_[IONS F()l/FADNI,lSSI()N

l As a condition of admission you must complete your application tile by ensuring that all materials required for consideration ot your application
even if nol listed on application materials, are provided to the SMllS. lhis includes all eoursework with grades nor on the A.\riCAS applieaiion,
complete official transcripts for each college and graduate school attended; and complete official transcripts for each course (clectrve or required)
taken prior to the commencement of your Doctor of Medicine degree program. All transcripts must be submitted directly to SMHS by the registrars
of each college and graduate school attended and must demonstrate iri the determination ofthe Committee on Admissions, satisfactory completion
of all courses The SMllS Office of Adi_riissiuns rese_r_ve_s the righ_t to resc_iL§__o,ur conditional aec_cpt@e iii_tl_i_e_ev_en@@it de_t:l\in§S/fh§&§£!!
p;ijo_nna.rice in rei_.iuired or elective _eo_u@v_igls s_ub_s_tantillly lower than _that;retlegte_rl__at_tl§tim,e.__yg app_lie_dgfor_admissiory ;‘Lr_uiuireil
_ai_e_du_e_rio Iatei‘_thaQiQ'_l_S,_ZOOC .;or)_s;' ~ z~>).~~,igui'j;:)o ' Fax _>oz~g